Exhibit 10.55
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
COLLABORATION AND LICENSE AGREEMENT
     This Collaboration and License Agreement (“Agreement”) is entered into as
of February 9, 2010 (the “Effective Date”) between Alexza Pharmaceuticals, Inc.,
a company organized under the laws of the State of Delaware, United States
(“Alexza”), and having a principal place of business at 2091 Stierlin Court,
Mountain View, CA 94043, United States, and Biovail Laboratories International
SRL, a Barbados society with restricted liability (“BLS”), having its registered
office at Welches, Christ Church, Barbados WI, BB17154.
WHEREAS
     A. Alexza is a pharmaceutical development company focused on the research,
development, manufacturing and commercialization of novel proprietary products
for the acute treatment of central nervous system disorders based on its
proprietary technology, the Staccato® system, and is developing a combination
product that is comprised of Loxapine (as defined hereinafter) delivered by a
Device (as defined hereinafter), for the treatment of psychiatric and/or
neurological indications and the symptoms associated therewith, including the
rapid treatment of agitation associated with schizophrenia or bipolar disorder.
Alexza owns or controls certain patents, know-how and other intellectual
property relating to the Device and Product (as defined hereinafter); and
     B. BLS desires to obtain from Alexza certain exclusive rights and licenses
to research, develop, import, use, sell, have sold and offer for sale Product in
the Field (as defined hereinafter) in the Territory (as defined hereinafter), a
co-exclusive (with Alexza) license to make and have made the Product in and
outside the Territory and a non-exclusive license to conduct development
activities in the Field outside the Territory solely for the purpose of
research, development, importation, use, sale, having sold and offering for sale
of the Product in the Field in the Territory, and Alexza is willing to grant to
BLS such rights and licenses, all on the terms and conditions set forth in this
Agreement; and
     C. BLS intends to appoint one or more Distributor(s) (as defined
hereinafter) to distribute Product in the United States, on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Alexza and BLS hereby
agree as follows:
ARTICLE 1
DEFINITIONS
     As used in this Agreement, the following terms shall have the meanings set
out in this Article 1 unless the context clearly and unambiguously dictates
otherwise.
     1.1 “Additional Indication” shall have the meaning set forth in
Section 4.2(d).

 



--------------------------------------------------------------------------------



 



     1.2 “Additional Indication Development Plan” shall mean the plan for
development of Product for the prevention or treatment of one or more Additional
Indication(s) for the Territory, as may be adopted and amended in accordance
with this Agreement.
     1.3 “Affiliate” of a Party shall mean any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Party, as the case may be, but for only so
long as such control exists. As used in this Section 1.3, “control” shall mean
(i) direct or indirect beneficial ownership of at least 50% (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in such Person or (ii) the power to direct the management of such Person by
contract or otherwise.
     1.4 “Agitation” shall mean, as defined in [ * ], [ * ], excluding [ * ] as
defined in [ * ].
     1.5 “Alexza Background Patents” shall mean all Patents that are: (a) [ * ]
for the research, development, importation, use, manufacture, having
manufactured, sale, having sold and offering for sale of the Product in the
Field in the Territory, (b) Controlled by Alexza or any of its Affiliates as of
the Effective Date or during the Term, and (c) covering the [ * ] and/or [ * ].
Alexza Background Patents existing as of the Effective Date are set forth on
Exhibit 1.8.
     1.6 “Alexza Indemnitees” shall have the meaning set forth in Section 11.1.
     1.7 “Alexza Know-How” shall mean all Know-How that is [ * ] for the
research, development, importation, use, manufacture, having manufactured, sale,
having sold and offering for sale of the Product in the Field, which Know-How is
Controlled by Alexza or any of its Affiliates as of the Effective Date or during
the Term. For the avoidance of doubt, Alexza Know-How shall not include any
Joint Know-How.
     1.8 “Alexza Patents” shall mean Alexza Product Patents and Alexza
Background Patents. For the avoidance of doubt, Alexza Patents shall not include
any Joint Patents. A list of Alexza Patents as of the Effective Date is set
forth on Exhibit 1.8, which list shall be updated from time to time upon written
agreement between the Parties.
     1.9 “Alexza Product Patents” shall mean all Patents that are: (a) [ * ] for
the research, development, importation, use, manufacture, having manufactured,
sale, having sold and offering for sale of the Product in the Field in the
Territory, (b) Controlled by Alexza or any of its Affiliates as of the Effective
Date or during the Term, and (c) primarily covering the Product and not
otherwise covering (x) the [ * ] or (y) [ * ] and the [ * ] that [ * ]. Alexza
Product Patents existing as of the Effective Date are set forth on Exhibit 1.8.
     1.10 “Alexza Technology” shall mean all Alexza Know-How, Alexza Patents and
Alexza’s interest in Joint Patents and Joint Know-How.
     1.11 “Alexza Trademarks” and “Alexza Copyrights” shall mean (a) all
Trademarks of Alexza, including the trademarks “Alexza” and “Staccato” and trade
name “Adasuve” and other
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



Trademarks all as set forth on Exhibit 1.11; and (b) all copyrights (including
registrations and applications therefor), copyrightable works which are [ * ]
for the research, development, importation, use, manufacture, having
manufactured, sale, having sold and offering for sale of the Product in the
Field in the Territory, respectively.
     1.12 “API” shall mean an active pharmaceutical ingredient.
     1.13 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Marketing
Approvals) of or from any court, arbitrator, Regulatory Authority or
governmental agency or authority having jurisdiction over or related to the
subject item.
     1.14 “Auditor” shall have the meaning set forth in Section 7.5.
     1.15 “Authorized Generic” means any Product that is sold in the Territory
with the consent, authorization or license of BLS and dispensed as if such
Product were a Generic Product.
     1.16 “Bankruptcy Laws” shall have the meaning set forth in Section 13.6.
     1.17 “Baseline Gross Sales” shall have the meaning set forth in
Section 6.3(c).
     1.18 “Best Knowledge” shall have the meaning set forth in Section 10.2.
     1.19 “BLS Indemnitees” shall have the meaning set forth in Section 11.2.
     1.20 “BLS Know-How” shall mean all Know-How with respect to the Devices
that are generated by BLS during the Term pursuant to this Agreement.
     1.21 “BLS Patents” shall mean all Patents that claim Inventions with
respect to the Devices generated by BLS during the Term pursuant to this
Agreement.
     1.22 “BLS Technology” shall mean all BLS Know-How and BLS Patents,
including BLS’ interest in Joint Patents and Joint Know-How.
     1.23 “BLS Trademark” shall have the meaning set forth in Section 9.9.
     1.24 “Budget” shall mean the budget included within the applicable
Development Plan for conducting the clinical or non-clinical studies, regulatory
activities (including making regulatory filings) and other activities under such
Development Plan.
     1.25 “Business Day” shall mean a day other than a Saturday or Sunday or any
public holiday in the United States, Barbados or Canada. For the avoidance of
doubt, references in this Agreement to “days” shall mean calendar days.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



     1.26 “Calendar Quarter” shall mean a period of three consecutive months
during a Calendar Year beginning on and including January 1st, April 1st, July
1st or October 1st.
     1.27 “Calendar Year” shall mean a period of twelve consecutive months
beginning on and including January 1st.
     1.28 “Change of Control” shall mean either: (a) a sale of all or
substantially all of the assets of a Party in one or a series of integrated
transactions not in the ordinary course of business to a Third Party; or (b) the
acquisition of a Party by a Third Party by means of any transaction or series of
related transactions (including any stock acquisition, merger or consolidation);
in either case, in which a transaction or series of transactions the holders of
outstanding voting securities of such Party immediately prior to such
transaction do not beneficially own, directly or indirectly, at least [ * ]% of
the combined outstanding voting power of the acquiring entity (or of such Party
if it is the surviving entity in such transaction(s) described in subsection
(b)), or its direct or indirect parent entity, immediately after such
transaction or series of related transactions. For clarity, Change of Control
shall not include financing transactions (other than financing transactions
involving a strategic partner(s)), through public offering, private equity
financing or otherwise.
     1.29 “Collaboration Committee” shall have the meaning set forth in
Section 3.1(a).
     1.30 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources, with respect to a particular Party, at the relevant point in time,
that is consistent with the usual practice followed by that Party, in the
exercise of its reasonable scientific and business judgment relating to other
prescription pharmaceutical products owned or licensed by it or to which it has
exclusive rights, which have [ * ] and are [ * ] or [ * ] similar to the
applicable Product, taking into account measures of [ * ], [ * ] and [ * ], [ *
], the [ * ] of the [ * ], the [ * ] of the [ * ] or [ * ], the [ * ] involved,
the [ * ] of the [ * ] (including, without limitation, [ * ] and [ * ]) and
other relevant factors, including without limitation [ * ], and/or [ * ]
factors.
     1.31 “Commercial Strategy” shall have the meaning set forth in Section 5.1.
     1.32 “Commercialization [ * ]” shall have the meaning set forth in
Section 6.6(a).
     1.33 “Competing Product” shall mean a product, other than the Product, that
has been approved for, or is being developed for approval for, acute and
intermittent prevention or treatment of Agitation.
     1.34 “Contractors” shall have the meaning set forth in Section 10.2(j)(i).
     1.35 “Confidential Information” shall have the meaning set forth in
Section 8.1.
     1.36 “Confidentiality Agreement” shall mean that certain letter agreement
dated [ * ] between Alexza and BLS.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



     1.37 “Control” (including any variations such as “Controlled”), in the
context of intellectual property rights, Know-How and Confidential Information,
shall mean possession (whether by ownership or license, other than pursuant to
this Agreement) by a Party of the ability to grant the applicable license under
this Agreement, without violating the terms of an agreement with a Third Party.
     1.38 “Costs and Expenses” shall mean costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with GAAP) by
either Party.
     1.39 “Cumulative [ * ] Amount” shall have the meaning set forth in
Section 6.6(b).
     1.40 “Development Plan” shall mean the Initial Indication Development Plan
or an Additional Indication Development Plan and “Development Plans” shall mean
the Initial Indication Development Plan and the Additional Indication
Development Plan(s), collectively.
     1.41 “Device” shall mean any hand-held, single-use, fixed-dosage device for
the administration of API(s) which device relies on [ * ], which device is known
as or based on, but may or may not be referred to, as the Staccato® system.
     1.42 “Disclosing Party” shall have the meaning set forth in Section 8.1.
     1.43 “Distribution Agreement” shall mean an agreement or arrangement
between BLS or an Affiliate of BLS and a Distributor with respect to the right
of such Distributor to market, promote, advertise, detail, sell and distribute
the Product in the Field in the Territory.
     1.44 “Distributor” shall mean a Third Party or an Affiliate of BLS to whom
BLS or an Affiliate of BLS has granted the right to market, promote, advertise,
detail, sell or distribute the Product in the Field in the Territory without the
control of Regulatory Filings for the Product in the Field in the Territory.
     1.45 “Effective Date” shall have the meaning set forth in the opening
paragraph of this Agreement.
     1.46 “Existing NDA” shall have the meaning set forth in Section 4.2(a).
     1.47 “Expenses” shall mean the Costs and Expenses incurred by a Party or
any of its Affiliates in conducting the clinical or non-clinical studies,
regulatory activities (including making regulatory filings) and other activities
in accordance with the applicable Development Plan(s).
     1.48 “FDA” shall mean the United States Food and Drug Administration and
its successor.
     1.49 “Field” shall mean the prevention or treatment of any psychiatric
and/or neurological indication and the symptoms associated with these
indications.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



     1.50 “First Commercial Sale” shall mean, on a country-by-country basis and
Product-by-Product basis, the first bona fide, arm’s length sale of a Product in
a country following receipt of Marketing Approval of such Product in such
country for use of such Product in such country. Sales of a Product for
registration samples, compassionate use sales, named patient use, inter-company
transfers to Affiliates of a Party and the like shall not constitute a First
Commercial Sale.
     1.51 “FTE” shall mean the equivalent of one (1) full-time individual’s work
time for a twelve (12) month period ([ * ] ([ * ]) hours), with such individual
having appropriate professional scientific and/or technical or managerial
experience. For clarity, in the case that any individual works partially in
conducting the activities that are subject to the FTE-based reimbursement under
this Agreement and partially on other activities (including activities that are
pursuant to this Agreement, but not subject to the FTE-based reimbursement) in a
given fiscal year, then the full-time equivalent to be attributed to such
individual’s work for the FTE calculation shall be equal to the actual amount of
the time that such individual spent working in conducting the activities that
are subject to the FTE-based reimbursement under this Agreement.
     1.52 “FTE Rate” shall mean $[ * ] per FTE.
     1.53 “GAAP” shall mean generally accepted accounting principles of the
United States of America from time to time in force and effect, applicable as of
the date on which such accounting principles are to be applied or on which any
calculation or determination is required to be made.
     1.54 “Generic Product” shall have the meaning set forth in Section 6.3(c).
     1.55 “Good Clinical Practices” or “GCP” shall mean the then-current
standards, practices and procedures promulgated or endorsed by the FDA as set
forth in the guidelines entitled “Guidance for Industry E6 Good Clinical
Practice: Consolidated Guidance,” including related regulatory requirements
imposed by the FDA and comparable regulatory standards, practices and procedures
in jurisdictions outside the United States, as they may be updated from time to
time.
     1.56 “Good Laboratory Practices” or “GLP” shall mean the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and comparable regulatory standards in jurisdictions outside
the United States, as they may be updated from time to time.
     1.57 “Good Manufacturing Practices” or “GMP” shall mean the then-current
good manufacturing practices required by the FDA, as set forth in the United
States Federal Food, Drug and Cosmetic Act, as amended, and the regulations
promulgated thereunder, for the manufacture and testing of active pharmaceutical
ingredients, intermediates, medical devices and combination products, and
comparable laws or regulations applicable to the manufacture and testing of
active pharmaceutical ingredients, intermediates, medical devices and
combination products in jurisdictions outside the United States, as they may be
updated from time to time.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------



 



Good Manufacturing Practices shall include applicable quality guidelines
promulgated under the ICH.
     1.58 “Health Canada” shall mean Health Canada or its successor.
     1.59 “ICH” shall mean the International Conference on Harmonization (of
Technical Requirements for Registration of Pharmaceuticals for Human Use).
     1.60 “IND” shall mean an Investigational New Drug Application (including
any amendments thereto) filed with the FDA pursuant to 21 C.F.R. §312 before
commencement of clinical trials of a pharmaceutical product, or any comparable
filings with Health Canada in Canada, including clinical trial applications.
     1.61 “Indemnitee” shall have the meaning set forth in Section 11.3.
     1.62 “Indemnitor” shall have the meaning set forth in Section 11.3.
     1.63 “Indication” shall mean any disease or pathological condition for
which an NDA or similar regulatory filing may be filed and approved.
     1.64 “Initial Indication” shall mean rapid treatment of agitation
associated with schizophrenia or bipolar disorder.
     1.65 “Initial Indication Development Plan ” shall mean the plan for
development of Product for the prevention or treatment of the Initial Indication
in the United States as agreed to by the Parties.
     1.66 “Intervening Event” shall have the meaning set forth in Section 15.1.
     1.67 “Inventions” shall mean any and all inventions, discoveries,
improvements, processes and techniques discovered, conceived or reduced to
practice in the course of or as a result of activities under this Agreement,
whether or not patentable or included in any claim of patents and patent
applications, together with all intellectual property rights therein.
     1.68 “Joint Inventions” shall mean any and all Inventions discovered,
conceived or reduced to practice jointly by BLS, on the one hand, and by or on
behalf of Alexza or its Affiliates, on the other hand.
     1.69 “Joint Know-How” shall mean all Know-How included in Joint Inventions,
other than any Joint Patent.
     1.70 “Joint Patents” shall mean all Patents claiming any Joint Invention.
     1.71 “Know-How” shall mean all tangible and intangible scientific,
technical, clinical, regulatory, trade, marketing, commercial, financial or
business information and materials,
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7



--------------------------------------------------------------------------------



 



including compounds, solid state forms, compositions of matter, formulations,
devices, techniques, processes, methods, trade secrets, formulae, procedures,
tests, data, results, analyses, documentation, reports, information (including
pharmacological, toxicological, non-clinical (including chemistry, manufacturing
and control)), and clinical test design, methods, protocols, data, results,
analyses, and conclusions, quality assurance and quality control information,
regulatory documentation, information and submissions pertaining to, or made in
association with, filings with any Regulatory Authority, knowledge, know-how,
skill, and experience.
     1.72 “Losses” shall have the meaning set forth in Section 11.1.
     1.73 “Loxapine” shall mean the compound with a structure set forth on
Exhibit 1.73, or any [ * ] or [ * ] of such compound.
     1.74 “Marketing Approval” of a Product shall mean all approvals, licenses,
registrations or authorizations of Regulatory Authorities in a country necessary
for the manufacture, use, storage, import, export, distribution, promotion,
marketing, offer for sale and sale of such Product in such country.
     1.75 “Material Agreements” shall have the meaning set forth in
Section 10.2(l).
     1.76 “NDA” of a Product shall mean a New Drug Application as defined in
Title 21 of the U.S. Code of Federal Regulations, §314.80 et seq., and all
amendments and supplements thereto, which is filed with the FDA, or the
equivalent application filed with Health Canada in Canada, including all
documents, data, and other information concerning such Product thus filed that
are necessary for gaining Marketing Approval for such Product.
     1.77 “Net Sales” shall mean the gross amounts invoiced by BLS, its
Affiliates and/or Sublicensees for sales of Product to Third Parties (other than
Sublicensees), less deductions actually incurred, allowed, paid, accrued or
otherwise specifically identified as related to, and specifically allocated on a
pro rata basis with BLS’ (or its Affiliate’s or Sublicensee’s) other products
to, the Product by BLS, its Affiliates and/or Sublicensees using GAAP applied on
a consistent basis for:
          (a) trade, cash and quantity discounts or rebates actually allowed or
taken;
          (b) credits or allowances given or made for rejection of or return of
previously sold Product (including as a result of recalls, market withdrawals
and other corrective actions), for retroactive price reductions and billing
errors, or other allowances specifically identifiable as relating to the
Product, including allowances and credits related to inventory management or
similar agreements with wholesalers;
          (c) governmental and other rebates (or equivalents thereof) granted to
managed health care organizations, pharmacy benefit managers (or equivalents
thereof), national, state/provincial, local, and other governments, their
agencies and purchasers, and reimbursers, or to trade customers;
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8



--------------------------------------------------------------------------------



 



          (d) costs of freight, insurance, and other transportation charges
directly related to the distribution of such Product, to the extent included in
gross invoiced sales prices;
          (e) taxes, duties or other governmental charges (including any tax
such as a value added or similar tax or government charge other than an income
tax) levied on or measured by the billing amount for such Product, as adjusted
for rebates and refunds;
          (f) bad debt recognized by BLS, its Affiliates and/or Sublicensees for
accounting purposes as not collectible not to exceed [ * ] percent ([ * ]%) of
the gross invoiced sales prices; and
          (g) any item substantially similar in character or substance to the
foregoing.
     In no event shall any particular amount identified above be deducted more
than once in calculating Net Sales (i.e., no “double counting” of reductions).
Sales of Product between BLS and its Affiliates or Sublicensees for resale shall
be excluded from the computation of Net Sales, but the subsequent resale of such
Product by an Affiliate or Sublicensee, as applicable, to a Third Party shall be
included within the computation of Net Sales. Notwithstanding anything to the
contrary herein, sale, disposal or use of Product for marketing, regulatory,
development or charitable purposes, such as clinical trials, preclinical trials,
compassionate use, named patient use, or indigent patient programs, without
consideration, shall not be deemed a sale hereunder.
     1.78 “Party” shall mean Alexza or BLS individually, and “Parties” shall
mean Alexza and BLS collectively.
     1.79 “Patent(s)” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, and (b) any renewal, division, continuation (in whole or in part),
or request for continued examination of any of such patents, certificates of
invention and patent applications, and any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.
     1.80 “Patent Term Extension” means any term extensions, supplementary
protection certificates, regulatory exclusivity and equivalents thereof offering
patent protection beyond the initial term with respect to any issued Patents.
     1.81 “Person” shall mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.
     1.82 “Phase IV Commitments” shall mean studies conducted after receipt of a
Marketing Approval for the Product in the U.S. that is necessary to fulfill
commitments made to the FDA as a condition for the receipt of such Marketing
Approval other than REMS programs.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9



--------------------------------------------------------------------------------



 



     1.83 “Pre-Commercialization Transition Plan” shall have the meaning set
forth in Section 5.1(b).
     1.84 “Product” shall mean any combination product consisting of
(a) Loxapine ([ * ]) and (b) the Device which delivers Loxapine.
     1.85 “Post Marketing Studies” shall mean any REMS programs and/or non-Phase
IV Commitment studies conducted after the receipt of Marketing Approval for the
Product in the U.S. but that are not conducted to fulfill commitments made to
the FDA as a condition for the receipt of such Marketing Approval.
     1.86 “Receiving Party” shall have the meaning set forth in Section 8.1.
     1.87 “Regulatory Authority” shall mean any national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity whose review and/or approval is necessary for the
manufacture, packaging, use, storage, import, export, distribution, promotion,
marketing, offer for sale and sale of Product.
     1.88 “Regulatory Filings” shall mean all applications, approvals, licenses,
registrations, notifications, registrations, submissions and authorizations made
to or received from a Regulatory Authority in a country necessary for the
development, manufacture and/or commercialization of a pharmaceutical product,
including any INDs, NDAs and Marketing Approvals.
     1.89 “REMS” shall mean risk evaluation and mitigation strategy.
     1.90 “Responsible Party” shall have the meaning set forth in
Section 4.3(a).
     1.91 “Royalty Term” shall have the meaning set forth in Section 6.3(d).
     1.92 “SEC” shall have the meaning set forth in Section 8.5(a).
     1.93 “Senior Executives” shall have the meaning set forth in Section 14.1.
     1.94 “sNDA” shall mean a supplemental NDA.
     1.95 “Staccato Technology” shall mean Alexza’s proprietary technology and
the intellectual property rights thereto, for the vaporization of a
pharmaceutical composition via rapid-heating to form a condensation aerosol that
allows rapid systemic drug delivery to humans through deep lung inhalation.
     1.96 “Sublicensee” shall mean a Third Party or an Affiliate of BLS, other
than a Distributor, to whom BLS or an Affiliate of BLS has granted a sublicense
under the Alexza Technology as permitted under Section 2.3(a) of this Agreement.
For clarity, the term “Sublicensee” shall not include (i) any wholesalers or
importers that are not granted any
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10



--------------------------------------------------------------------------------



 



sublicense under the Alexza Technology under Section 2.3(a) or (ii) any contract
manufacturers that are granted only the right to manufacture the Product in
accordance with the terms and conditions of the Supply Agreement and herein for
BLS or its Affiliates or Sublicensees for commercialization in the Field in the
Territory.
     1.97 “Supply Agreement” shall have the meaning set forth in Section 5.1(c).
     1.98 “Term” shall have the meaning set forth in Section 12.1
     1.99 “Territory” shall mean Canada and the United States.
     1.100 “Third Party” shall mean any Person other than Alexza, BLS and their
respective Affiliates.
     1.101 “Third Party Claim” shall have the meaning set forth in Section 11.1.
     1.102 “Trademarks” shall mean trademarks, trade names, trade dresses,
domain names, logos and brandings.
     1.103 “United States” or “U.S.” shall mean the United States of America,
including its territories and possessions and the District of Columbia.
     1.104 “Valid Claim” shall mean (a) an unexpired claim of an issued patent
which has not been found to be unpatentable, invalid or unenforceable by a court
or other authority in the subject country, from which decision no appeal is
taken or can be taken; or (b) a claim of a pending patent application which has
not been pending for more than [ * ] ([ * ]) years since the date of its first
substantive office action.
     1.105 “Validation Milestone” shall have the meaning set forth in
Section 6.2.
     1.106 “Wind-down Period” shall mean any period after the effective date of
termination of this Agreement, in its entirety or on a country-by-country basis,
during which Parties are required to wind-down development activities pursuant
to Section 13.2(a), 13.3(a) or 13.4(a), as the case may be.
ARTICLE 2
GRANT OF LICENSE
     2.1 Licenses to BLS Under Alexza Technology.
          (a) Technology License to BLS. Subject to the terms and conditions of
this Agreement, Alexza hereby grants and causes its Affiliates to grant to BLS:
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11



--------------------------------------------------------------------------------



 



               (i) a royalty-bearing license under the Alexza Technology to
research, develop, import, use, sell, have sold and offer for sale the Product
in the Field in the Territory, with such license being exclusive under the
Alexza Product Patents and Alexza Know-How and non-exclusive under the Alexza
Background Patents;
               (ii) a worldwide license under the Alexza Technology to
manufacture and have manufactured the Product for use and sale in the Field in
the Territory, with such license being co-exclusive with Alexza under the Alexza
Product Patents and Alexza Know-How and non-exclusive under the Alexza
Background Patents, provided that such license under this Section 2.1(a)(ii)
shall be royalty-free so long as BLS pays royalties on the Net Sales of the
Product manufactured or have manufactured under such license in connection with
the exercise of BLS’ license under Section 2.1(a)(i) above; and
               (iii) a non-exclusive and royalty-free license solely to conduct
clinical and non-clinical development activities with respect to the Product
outside the Territory in accordance with Section 2.1(c), solely for the purpose
of researching, developing, importing, using, selling, having sold and offering
for sale the Product in the Field in the Territory; provided that if there is a
Third Party licensee of the Product for the country outside of the Territory in
which BLS proposes to conduct such clinical and non-clinical development
activities, then BLS shall notify and discuss its proposed activities with such
Third Party licensee.
For clarity, the license to BLS to manufacture and have manufactured the Product
shall include the right for BLS to manufacture and have manufactured the Device
solely for use as a component of the Product in the Field in the Territory, and
BLS shall not exercise such license to manufacture and/or have manufactured the
Product or the Device: (i) unless and until BLS has the right to do so under the
Supply Agreement or (ii) pursuant to Section 13.5 of this Agreement.
          (b) Trademark and Copyright License to BLS. Subject to the terms and
conditions of this Agreement, Alexza hereby grants and causes its Affiliates to
grant to BLS under the Alexza Trademarks and Alexza Copyrights (i) an exclusive
and royalty-free license to research, develop, manufacture, have manufactured,
import, use, sell, have sold and offer for sale Product in the Field in the
Territory and (ii) a non-exclusive and royalty-free license solely to conduct
clinical and non-clinical development activities with respect to the Product
outside the Territory in accordance with Section 2.1(c) below, solely for the
purpose of researching, developing, importing, using, selling having sold and
offering for sale the Product in the Field in the Territory.
For clarity, if an Alexza Trademark is not adopted for the initial launch as the
Trademark for the Product pursuant to Section 9.9, then Alexza shall have the
right to use such Alexza Trademark with any other product.
          (c) Limitation on Non-Exclusive License Outside the Territory. For
clarity, the license granted to BLS under Section 2.1(a)(ii) or 2.1(b)(ii) shall
not include the right
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12



--------------------------------------------------------------------------------



 



for BLS to, by itself or through its Affiliate or a Third Party, seek Marketing
Approval for, make Regulatory Filings for, or commercialize the Product outside
the Territory.
          (d) Covenant Not to Grant Other Non-exclusive License. Alexza
covenants not to grant any other non-exclusive license to any Third Party under
the Alexza Background Patents to research, develop, manufacture, have
manufactured, import, use, sell, have sold and offer for sale the Product in the
Field in the Territory.
     2.2 Licenses to Alexza.
          (a) Subject to the terms and conditions of this Agreement, BLS hereby
grants to Alexza a royalty-free, fully-paid, non-exclusive license, with the
right to grant sublicenses, under: (i) BLS Patents; and (ii) BLS Know-How to the
extent incorporated into the Product and/or the method of making or using of the
Product (but in any event excluding BLS Know-How regarding the marketing,
commercial, financial or business information with respect to the Product), in
each case for Alexza to make, have made, use, sell, offer for sale and import
(i) the Product outside the Field in the Territory and for any use outside the
Territory and (ii) any other product that is comprised of API(s) delivered by
the Device.
          (b) Subject to the terms and conditions of this Agreement, BLS hereby
grants to Alexza a royalty-free, fully-paid, non-exclusive license to use the
BLS Trademark solely in connection with Alexza’s making, having made, use,
selling, offering for sale and import of the Product outside the Territory for
use in a rapid treatment of agitation associated with any psychiatric and/or
neurological indication.
          (c) BLS covenants that all Patents that claim Inventions with respect
to the Device generated during the Term pursuant to this Agreement by BLS and
its Affiliates will be owned by BLS.
          (d) BLS represents and warrants to Alexza that it has the right to
grant to Alexza the licenses under Sections 2.2(a) and 2.2(b), and hereby
covenants to include contractual requirements requiring its Sublicensees and
subcontractors (if and to the extent such subcontractors are reasonably expected
to generate any Invention) to grant to BLS the licenses under Patents and
Know-How of such Sublicensees and subcontractors similar to those granted by BLS
to Alexza under Section 2.2(a), with the right to sublicense to Alexza.
     2.3 Sublicensees; Subcontractors; Distributors.
          (a) Right to Sublicense and Subcontract. BLS shall have the right to
sublicense to its Affiliates any of the rights or obligations of BLS under this
Agreement, including the licenses granted pursuant to Section 2.1(a) and
Section 2.1(b). In addition, BLS shall have the right, with prior written notice
to Alexza, to sublicense and subcontract to Third Parties any or all of the
rights acquired under this Agreement, including the right to sublicense or
subcontract BLS’ rights under Section 2.1(a) and Section 2.1(b) with respect to
the Product in any or all of the jurisdictions in the Territory. All sublicense
and subcontract agreements shall
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13



--------------------------------------------------------------------------------



 



be consistent with and shall be subject to the terms and conditions of this
Agreement. BLS shall provide a copy of any such sublicense agreement, subject to
redaction of financial terms and other provisions that do not relate to this
Agreement. BLS shall remain responsible for the performance of its Sublicensees
and subcontractors hereunder.
          (b) Right to Engage Distributors. BLS shall have the right to engage
Distributors under this Agreement, provided that BLS shall remain responsible
for the performance of its Distributors hereunder, including without limitation
the compliance of Applicable Laws by such Distributors in connection with the
distribution of the Product hereunder. In the event of termination of this
Agreement pursuant to Section 12.2(b) for breach by BLS, any Third Party
Distributor or Third Party Sublicensee shall, from the effective date of such
termination, automatically become a direct licensee of Alexza with respect to
the rights licensed hereunder and sublicensed to the Third Party Distributor or
Third Party Sublicensee by BLS; provided, however, that such Third Party
Distributor or Third Party Sublicensee is not in breach of its Distribution
Agreement or sublicense and such Third Party Distributor or Third Party
Sublicensee agrees to comply with all the terms of this Agreement to the extent
applicable to the rights sublicensed to it by BLS; provided further that, in no
event shall Alexza have greater obligations with respect to such Third Party
Distributor or Third Party Sublicensee than it has with respect to BLS
hereunder.
          (c) BLS Responsibility. BLS shall remain fully and unconditionally
obligated and responsible for the full and complete performance of this
Agreement by its Sublicensees, Distributors and/or other subcontractors and in
no event shall BLS’ sublicensing, subcontracting or delegation of the tasks
assigned to it under this Agreement be deemed to relieve BLS’ liabilities or
obligations to Alexza under this Agreement.
     2.4 Rights Reserved. Except for the rights and licenses expressly granted
in this Agreement, Alexza retains all rights under its intellectual property,
including the Alexza Technology, and BLS retains all rights under its
intellectual property, including BLS Technology, and no rights shall be deemed
granted by one Party to the other Party by implication, estoppel or otherwise.
Further, notwithstanding the grants of exclusive rights in Section 2.1, Alexza
retains the right to: (a) perform or have performed all of its obligations under
this Agreement, including, but not limited to, to conduct development activities
as contemplated by Article 4 and to make and have made the Product for supply to
BLS as contemplated by Article 5 and the Supply Agreement; (b) manufacture, have
manufactured the Product in the Field in the Territory solely for the purpose of
researching, developing, importing, using, selling having sold and offering for
sale the Product for use outside the Field in the Territory and/or for any use
outside the Territory; and (c) perform and grant licenses or sublicenses solely
to conduct clinical and non-clinical development activities with respect to the
Product in the Territory solely for the purpose of researching, developing,
importing, using, selling, having sold and offering for sale the Product outside
the Field in the Territory and/or for any use outside the Territory; provided
that if Alexza’s Third Party licensee of the Product for the country outside of
the Territory proposes to conduct such clinical and non-clinical development
activities in the Territory, then such Third Party Licensee shall notify and
discuss its proposed activities with
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14



--------------------------------------------------------------------------------



 



BLS. For the avoidance of doubt, the license granted to BLS under Section 2.1
does not confer any rights to BLS with respect to any product comprising the
Device and any API other than Loxapine, or any product comprising the Device and
Loxapine together with one or more other API(s).
     2.5 Technology Transfer.
          (a) Transfer of Non-Manufacturing Know-How. BLS shall regularly
consult with Alexza to facilitate the transfer of Alexza Know-How other than
manufacturing Know-How. No later than [ * ] ([ * ]) days after the Effective
Date, Alexza shall, [ * ], make available to BLS personnel of Alexza who are
knowledgeable or experienced in the use of the Product in the Field to
facilitate the transfer of Alexza Know-How (other than manufacturing Know-How)
existing as of the Effective Date to effect the transfer within [ * ] days of
the Effective Date. BLS shall cooperate with such transfer and shall promptly
undertake to complete the transfer and shall be responsible for costs and
expenses related to any delays or failure caused by BLS to affect transfer on a
reasonable and mutually agreed schedule for transfer within the [ * ]-day period
and Alexza shall be responsible for costs and expenses related to the transfer
of any Alexza Know-How existing as of Effective Date that is not transferred to
BLS within the [ * ]-day period. In addition, during the Term, Alexza shall
inform BLS on a [ * ] basis about all new Alexza Know-How that is obtained or
generated by or on behalf of Alexza during such [ * ] period and at BLS’
request, transfer such new Alexza Know-How to BLS at BLS’ Costs and Expenses
(for clarity [ * ]).
          (b) Transfer of Manufacturing Know-How. Transfer of Alexza Know-How
with respect to manufacture of the Product shall be in accordance with the
Supply Agreement and Section 13.5.
     2.6 Off-Label Use. During the Term of this Agreement, Alexza shall use
Commercially Reasonable Efforts to prevent (as to itself and its Affiliates),
and shall include and enforce contractual obligations on its other licensees,
sublicensees and distributors of the Product to use Commercially Reasonable
Efforts to prevent, any and all off-label uses of the Product or any combination
product that is comprised of Loxapine and one or more other APIs delivered by
the Device in the Field in the Territory. During the Term of this Agreement, BLS
shall use Commercially Reasonable Efforts to prevent (as to itself and its
Affiliates), and shall include and enforce contractual obligations for its
Sublicensees and Distributors to use Commercially Reasonable Efforts to prevent,
any and all off-label uses of the Product outside the Field or outside the
Territory.
     2.7 Non-Competition.
          (a) Non-Competition. Each Party hereby covenants not to, and agrees to
cause its Affiliates not to, directly or indirectly, through a licensee,
sublicensee, distributor or otherwise, research, develop, import, manufacture,
have manufactured, sell, have sold and offer for sale a Competing Product in the
Territory during the Term. For clarity, nothing herein shall
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15



--------------------------------------------------------------------------------



 



be deemed to (i) limit the rights pursuant to Section 2.4 retained by Alexza
with respect to the Product or a Competing Product outside of the Field in the
Territory or outside of the Territory or (ii) limit the rights of BLS or its
Affiliates or distributors in selling, promoting, marketing or otherwise
commercializing any product that is being commercialized by BLS or its
Affiliates or Distributors as of the Effective Date.
          (b) Acquisition of Competing Product. Notwithstanding Section 2.7(a),
during the Term, in the event that (i) a Party obtains a Competing Product as a
result of a merger with, or acquisition of or by, any Third Party in the
Territory, then the Party that obtained the Competing Product in the Territory,
shall, within [ * ] ([ * ]) days after the closing of such merger or
acquisition, either (A) upon the election of either Party, enter into a binding
written agreement whereby such Party grants an economic benefit to the other
Party in exchange for any erosion of the market for the Product in the
Territory, it being understood that neither Party shall be obligated to enter
into such an agreement; provided that if the Parties fail to enter into such
agreement within [ * ] ([ * ]) days, then the Party acquiring such a Competing
Product shall comply with the terms of subsection (B) or (C); (B) enter into a
binding written agreement to sell, transfer, assign or divest all of its rights
in and to such Competing Product in the Territory to a Third Party and
consummate the sale, transfer, assignment or divestiture of its rights not later
than [ * ] following the acquisition of such Competing Product; or (C) terminate
the development and/or commercialization of such Competing Product in the
Territory, as applicable, within [ * ] ([ * ]) days following the acquisition of
the Competing Product (unless and to the extent required to continue
commercialization of such Competing Product by a governmental authority, in
which case the Parties shall enter into a mutually acceptable agreement of the
type contemplated by the foregoing clause (A)).
ARTICLE 3
GOVERNANCE
     3.1 Collaboration Committee.
          (a) Establishment. Within [ * ] ([ * ]) days following the Effective
Date, Alexza and BLS shall establish a joint collaboration committee (the
“Collaboration Committee”) to oversee, review and coordinate development,
manufacture, regulatory strategy and commercialization of the Product in the
Field in the Territory.
          (b) Duties. The Collaboration Committee shall:
               (i) review, coordinate, and discuss the overall development and
regulatory strategies for commercializing the Product in the Field in the
Territory;
               (ii) provide a forum for the Parties to present and discuss the
Development Plans and material changes to the Development Plans, including
Budgets contained therein;
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16



--------------------------------------------------------------------------------



 



               (iii) provide a forum for the Parties to present any proposals
regarding material development, and regulatory and manufacturing matters
pertaining to the Product in the Territory and seek input from the Parties on
the foregoing matters;
               (iv) provide a forum for the Parties to exchange information and
coordinate their respective activities with respect to development, regulatory
and manufacturing matters pertaining to the Product in the Territory and outside
the Territory;
               (v) review (A) the Commercialization Plan and exchange
information with respect to BLS’ prelaunch, launch and subsequent
commercialization activities with respect to the Product and (B)
commercialization activities of Alexza pertaining to the Product outside the
Territory; and
               (vi) perform such other duties as are specifically assigned by
the Parties to the Collaboration Committee pursuant to this Agreement.
     3.2 Collaboration Committee Membership. The Collaboration Committee shall
consist of individuals appropriately qualified and of appropriate seniority to
discuss the development, manufacturing and commercialization activities of the
Parties and shall be responsible for coordinating communications, managing the
roles, responsibilities and timelines for such activities based on the
Development Plan. The Collaboration Committee shall be composed of four members,
two of whom shall be nominated by Alexza and two of whom shall be nominated by
BLS. Any member of the Collaboration Committee may designate an appropriately
qualified substitute to attend and perform the functions of that member at any
meeting of the Collaboration Committee. Each Party may, with the consent of the
other Party, such consent not to be unreasonably withheld or delayed, invite
non-member representatives of such Party to attend meetings of the Collaboration
Committee.
     3.3 Meetings. All Collaboration Committee meetings shall be held as often
as the members may determine, but in any event Collaboration Committee meetings
shall occur not less than once per [ * ]. Such meetings may be held in person,
or by any means of telecommunications or video conference, as the members deem
necessary or appropriate; provided, however, that at least one Collaboration
Committee meeting per [ * ] shall be held in person at [ * ] offices in [ * ]. [
* ] of the [ * ] in-person meetings shall be held at [ * ] offices in [ * ].
     3.4 Minutes. Minutes for each of the Collaboration Committee meetings shall
be prepared by a BLS or an Alexza member of the Collaboration Committee on an
alternating basis. The draft minutes shall be sent to all members of the
Collaboration Committee for comment promptly after each such meeting (but in no
event more than [ * ] ([ * ]) days after each such meeting). All actions noted
in the minutes shall be reviewed and approved at subsequent meetings of the
Collaboration Committee; provided that if the Parties cannot agree as to the
content of the minutes by the time the Collaboration Committee next meets, such
minutes shall be finalized to reflect any areas of disagreement.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

17



--------------------------------------------------------------------------------



 



     3.5 Expenses. Each Party shall bear its own costs, including expenses
incurred by the members nominated by it in connection with their activities as
members of the Collaboration Committee.
     3.6 Subcommittees. From time to time, the Collaboration Committee may
establish subcommittees to oversee particular projects or activities within the
scope of authority of the Collaboration Committee, as it deems necessary or
advisable. Each subcommittee shall consist of such number of representatives of
each Party as the Collaboration Committee determines is appropriate from time to
time and shall meet with such frequency as the Collaboration Committee shall
determine. No later than [ * ] prior to the anticipated First Commercial Sale of
the Product in the Territory, the Collaboration Committee shall establish a
Launch Subcommittee, which shall meet regularly (at least once per [ * ]) to
exchange information and coordinate pre-launch activities.
     3.7 Discontinuation of Participation. The Collaboration Committee (and any
subcommittee established under Section 3.6) shall continue to exist until the
first to occur of: (a) the Parties mutually agreeing to disband the committee;
or (b) Alexza providing to BLS written notice of its intention to disband and no
longer participate in such committee. Once Alexza has provided such written
notice, such committee shall have no further obligations under this Agreement
and BLS shall have the right to solely decide, without consultation with Alexza,
any matters related to the Product for use in the Field in the Territory.
ARTICLE 4
DEVELOPMENT AND REGULATORY ACTIVITIES
     4.1 Development Plans. The Parties have agreed to the Initial Indication
Development Plan (including a Budget contained therein) for the Initial
Indication. The Collaboration Committee shall review and consider the
Development Plans and any changes to the Development Plans on an ongoing basis,
and in no event less frequently than once [ * ]. All material changes to the
Development Plans shall be agreed to by the Parties in writing.
     4.2 Development Responsibilities.
          (a) Responsibilities for Obtaining NDA Approval for Initial
Indication. Alexza shall continue to be responsible for conducting and funding
all development and regulatory activities (including making regulatory filings
and paying fees for regulatory filings) associated with obtaining the approval
by the FDA of the NDA for the Product for the Initial Indication that has been
filed by Alexza prior to the Effective Date (the “Existing NDA”). Upon approval
by the FDA of such NDA, Alexza shall be responsible for conducting and funding
any Phase IV Commitments that arise from and solely relate to the approval of
the Product for the Initial Indication, and [ * ] shall be responsible for
conducting and funding any Post-Marketing Studies that arise from and solely
relate to the approval of the Product for the Initial Indication; provided that,
if the aggregate amount of the Expenses that [ * ] is so responsible for with
respect
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

18



--------------------------------------------------------------------------------



 



to any and all Post-Marketing Studies is expected to exceed $[ * ], then the
Parties shall refer the matter to the Senior Executives of the Parties who shall
negotiate in good faith how to proceed in light of such expected excess amount.
          (b) Responsibilities for Enabling Out-patient Use of the Product in
the Initial Indication. In addition, Alexza shall be responsible for conducting
and funding any and all development activities and regulatory activities (with [
* ] paying regulatory filing fees to the applicable Regulatory Authority and
such regulatory filings being made under [ * ] name) as required by the FDA for
the approval of any sNDA or NDA for the out-patient use of the Product in the
Initial Indication in the event such approval is required by the FDA prior to
the sale of the Product for the out-patient use of the Product in the Initial
Indication; provided that the aggregate amount of the Expenses that Alexza is so
responsible for under this Section 4.2(b), together with the amount of the Phase
IV Commitments that Alexza is responsible for under Section 4.2(a), shall in no
event exceed $[ * ]. Upon approval by the FDA of such sNDA or NDA, as the case
may be, with respect to the Product for its use on an out-patient basis in the
Initial Indication, BLS shall be responsible for conducting and funding any
Phase IV Commitments and/or Post-Marketing Studies with respect to such
out-patient use; provided that, if the aggregate amount of the Expenses that BLS
is so responsible for with respect to out-patient use in the Initial Indications
is expected to exceed $[ * ], then the Parties shall refer the matter to the
Senior Executives who shall negotiate in good faith how to proceed in light of
such expected excess amount.
          (c) Additional Development Activities for Initial Indication. In the
event that the FDA does not approve the Existing NDA for the Product for the
treatment of the Initial Indication (by issuing a non-approvable letter or an
approvable letter which requires the Parties to conduct additional development
and/or regulatory activities, or otherwise), then BLS shall have the option,
which may be exercised by written notice to Alexza within [ * ] ([ * ]) days
after such determination, to elect to do one of the following:
               (i) have additional development and/or regulatory activities
conducted, as required to secure approval by the FDA of the Existing NDA for the
Product for the treatment of the Initial Indication, which shall be conducted in
accordance with the proposed amendment to the Initial Indication Development
Plan, as proposed and presented by Alexza to the Collaboration Committee in good
faith with the objective that such proposed activities shall be sufficient, in
the reasonable judgment of the Parties, for securing approval by the FDA of the
Existing NDA, and such activities (including fees for additional regulatory
filings) shall be funded by [ * ], provided that [ * ]’s funding obligation for
Expenses for such additional development studies shall in any event not exceed
$[ * ]; The amendment to the Initial Indication Development Plan shall also set
forth the estimated timeline for completing such activities and for making
additional Regulatory Filings for securing approval by the FDA of the Existing
NDA.
               (ii) terminate this Agreement;
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

19



--------------------------------------------------------------------------------



 



               (iii) terminate with respect to the Initial Indication under this
Agreement; or
               (iv) proceed with other arrangements as agreed to by the Parties.
In the event that BLS elects to have additional development and/or regulatory
activities conducted in accordance with Section 4.2(c)(i) or Section 4.2(c)(iv)
above, (A) if the additional Regulatory Filings required for securing approval
by the FDA of the Existing NDA are not made within the timeline set forth in the
amendment to the Initial Indication Development Plan or (B) if the FDA does not
approve the Existing NDA for the Product for the treatment of the Initial
Indication within [ * ] ([ * ]) months after the additional Regulatory Filings
are made (by issuing a non-approvable letter or an approvable letter which
requires the Parties to conduct additional development and/or regulatory
activities, or otherwise), then BLS shall have the option, which may be
exercised by written notice to Alexza within [ * ] ([ * ]) days after such
determination, to elect one of the options set forth in (ii), (iii) or
(iv) above.
          (d) Responsibilities for Additional Indication. If BLS elects to
pursue one or more other Indication(s) in the Field (each, an “Additional
Indication”), it shall notify the Collaboration Committee of its decision, and
the Collaboration Committee shall discuss which additional non-clinical and
clinical studies are required by the FDA to secure approval by the FDA of an NDA
for the Product in the U.S. for such other Indication(s). Such additional
development studies shall be conducted in accordance with an Additional
Indication Development Plan prepared by BLS and presented to and discussed by
the Collaboration Committee. [ * ] shall be responsible for funding and
conducting all (i) [ * ] studies to support the use of the Product for treating
Additional Indication other than schizophrenia or bipolar disorder and (ii) new
[ * ] development, new [ * ] technology and/or study supplies for developing the
Product for such Additional Indication; provided that the aggregate amount of
costs and expenses (including [ * ] internal FTE costs calculated at the FTE
Rate) for which [ * ] is responsible shall not exceed $[ * ]. [ * ] shall be
responsible for funding and conducting all other activities under such
Additional Indication Development Plan except those for which [ * ] is
responsible.
     4.3 Conduct of Development Activities.
          (a) Compliance with Development Plan and Applicable Laws. All
development and regulatory activities for obtaining Marketing Approval of
Product in the Field in the United States shall be conducted by and on behalf of
the Parties in accordance with the Development Plans and the other provisions of
this Agreement. Each Party shall conduct the development activities for which it
is the responsible Party (the “Responsible Party”) under the Development Plans
in accordance with the Development Plans (including the applicable Budgets
contained therein) and this Agreement. Each Party shall conduct those activities
for which it is the Responsible Party under the Development Plans in compliance
in all material respects with all Applicable Laws and in accordance with GLP and
GCP (when applicable) under the Applicable Laws of the country in which such
activities are conducted.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

20



--------------------------------------------------------------------------------



 



          (b) Diligence. The Responsible Party shall use Commercially Reasonable
Efforts to conduct and complete the studies and activities assigned to it in the
Development Plans in order to achieve the goals of the Development Plans in
accordance with the timelines specified therein. Without limiting the foregoing,
each Party shall proceed diligently and in a timely manner with respect to the
studies and activities for which it is the Responsible Party under the
applicable Development Plan by using its good faith efforts to allocate
sufficient time, effort, equipment and facilities to such development activities
and to use personnel with sufficient skills and experience as are required to
accomplish such studies and activities in accordance with the Development Plans
and the terms of this Agreement.
          (c) Information Regarding Development Activities. Each Party shall
maintain records, in sufficient detail and in good scientific manner appropriate
for patent and regulatory purposes, which shall fully and properly reflect all
work done and results achieved by or on behalf of such Party in the performance
of its development activities under this Agreement. Each Party shall keep the
Collaboration Committee appropriately informed of the status of clinical and
preclinical studies and other activities with respect to Product in the Field
conducted under the Development Plans. Upon request by the Collaboration
Committee, without limiting the foregoing, each Party shall promptly provide the
Collaboration Committee with summaries of data and results and, if requested by
the Collaboration Committee, all supporting data and results generated or
obtained in the course of such Party’s performance of studies and activities
under the Development Plans. Upon reasonable prior written notice, each Party
shall have the right to inspect records and notebooks reflecting the work done
and results achieved by or on behalf of the other Party or its Affiliates in the
performance of its development activities with respect to the Device and Product
in the Field pursuant to the Development Plans.
     4.4 Regulatory Responsibilities for Initial Indication
          (a) Responsibilities for Filing and Securing NDA in the U.S. Alexza
shall be responsible for filing and securing the approval by the FDA of the
Existing NDA for the Product in the U.S. for the treatment of the Initial
Indication at Alexza’s expense; provided that once the NDA has been transferred
to BLS pursuant to Section 4.4(b) below, BLS, as the holder of the NDA, shall
take all actions necessary or appropriate to facilitate the maintenance of such
NDAs and will be responsible for all related communication with the FDA at [ * ]
expense.
          (b) Transfer of NDA. In the event that Alexza obtains the approval of
the Existing NDA for the Product for the treatment of the Initial Indication as
described in Section 4.4(a) above, then within [ * ] ([ * ]) days after Alexza
obtains such approval by the FDA of such NDA, Alexza shall transfer to BLS, [ *
], the approval of the NDA to enable BLS to commercialize the Product in the
Field in the Territory and to manage any additional development of the Product
in the Territory in connection with the treatment of the Initial Indication.
          (c) Responsibility for Filing and Securing sNDA in the U.S. Alexza
shall be responsible for conducting and funding any and all regulatory
activities required for filing
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

21



--------------------------------------------------------------------------------



 



sNDA or NDA and securing the approval of such sNDA or NDA by the FDA to enable
the out-patient use of the Product in the Initial Indication to the extent such
an sNDA or NDA approval is required for the commercialization of the Product in
the out-patient setting; provided that such regulatory filings shall be made in
BLS’ name and [ * ] shall be responsible for paying the filing fees to the
applicable Regulatory Authority. BLS shall assist Alexza with the filing of such
sNDA or NDA. At BLS’ request, Alexza shall assist BLS with its communication
with the Regulatory Authority.
          (d) Marketing Approval for Canada. BLS may, at its sole discretion,
obtain Marketing Approval and pricing and/or reimbursement approval in Canada
for the Product for the treatment of the Initial Indication and shall be
responsible for, and shall bear all costs associated with, obtaining all such
approvals for Canada for the Product for the treatment of the Initial
Indication. Alexza shall use Commercially Reasonable Efforts to assist BLS in
respect of any regulatory requirements in Canada relating to the Product for the
treatment of the Initial Indication.
     4.5 Regulatory Responsibilities for Additional Indication
          (a) Marketing Approvals for the U.S. If BLS elects to pursue one or
more Additional Indication, then BLS shall be responsible for filing and
securing the approval of the NDA by the FDA for the Product in the U.S. for such
Additional Indication(s) in accordance with a Development Plan prepared by BLS
and presented to the Collaboration Committee. BLS shall bear all costs
associated with such regulatory activities. For clarity, Alexza shall be
responsible for funding and conducting certain development activities in
accordance with Section 4.2(d).
          (b) Marketing Approvals for Canada. If BLS elects to pursue any
Additional Indication, then BLS may, at its sole discretion, obtain Marketing
Approval for Canada for the Product for the Additional Indication and shall be
responsible for, and shall bear all costs associated with, obtaining all such
Marketing Approvals for Canada for the Product for any such Indication. Alexza
shall use Commercially Reasonable Efforts to assist BLS in respect of any
regulatory requirements in Canada relating to the Product for the Additional
Indication.
     4.6 Regulatory Activities.
          (a) Conduct of Regulatory Activities. Each Party shall conduct all of
those regulatory activities for which it is the Responsible Party as set forth
in Section 4.4 or Section 4.5, as the case may be and shall fund all regulatory
activities for obtaining Marketing Approval in the Territory in accordance with
Section 4.5 above. Each Party shall conduct such regulatory activities for which
it is the Responsible Party in compliance with this Agreement and in accordance
with the Development Plan (including the Budget set forth therein) and shall use
Commercially Reasonable Efforts to obtain Marketing Approval in the Field in the
Territory. Alexza may not conduct any development (including regulatory)
activities with respect to any Product in the Field in the Territory without
BLS’ prior written consent, except pursuant to a
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

22



--------------------------------------------------------------------------------



 



Development Plan. Upon request by the Responsible Party, the other Party shall
provide reasonable assistance to the Responsible Party in relation to the
performance by the Responsible Party of such regulatory activities under this
Agreement.
          (b) Regulatory Communications. During the period that a Party is the
Responsible Party for regulatory activities with respect to Product for the
Initial Indication in the United States, such Responsible Party shall timely
inform the other Party of all of its scheduled meetings with the FDA, invite
such other Party to attend in such meetings as observers, and, if such other
Party elects not to attend such meetings, provide such other Party with
summaries of its meeting with the FDA promptly after each meeting. In addition,
each Party shall promptly provide the other Party with copies of all written
communications and summary of material oral discussions with the Regulatory
Authority with respect to the Product in the Field in the Territory. In addition
to the information required to be provided to the other Party in other
provisions of this Agreement, BLS shall timely provide Alexza with summaries of
its material communications and correspondence with the Regulatory Authorities
in the Territory with respect to safety and manufacturing issues with respect to
Device or Product for use in the Field in the Territory and Alexza shall timely
provide BLS with summaries of its material communications and correspondence
with the Regulatory Authorities with respect to safety and manufacturing issues
with respect to the Device or Product for use outside the Field in the Territory
or for use outside the Territory.
          (c) Alexza’s Right to Reference or Access NDA or sNDA. Alexza and its
Affiliates shall have the right to access and reference to BLS’ NDA and sNDA for
the Product (including data included or referenced therein) in connection with
any Marketing Approvals it may seek for its own Product for use outside the
Field in the Territory or for any use outside of the Territory. Alexza’s other
licensees shall have the right to reference to BLS’ NDA and sNDA for the Product
in connection with any Marketing Approvals they may seek for their own Product
for use outside the Field in the Territory or for any use outside the Territory.
          (d) BLS’ Right of Reference. BLS and its Affiliates, Distributors and
Sublicensees shall have the right to access and reference to all Regulatory
Filings (including data included or referenced therein) Controlled by Alexza or
its Affiliates and the right to reference to all Regulatory Filings (including
data included or reference therein) Controlled by Alexza’s other licensees to
the extent permitted under the agreement between Alexza and such other
licensees, in each case, with respect to Product (x) for use outside the Field
in the Territory and (y) for use outside the Territory, in each case, solely in
connection with any Marketing Approval BLS or its Affiliates, Distributors or
Sublicensees may seek to obtain with respect to Product in the Field in the
Territory.
          (e) Pharmacovigilance. Prior to Alexza’s entering into a collaboration
with a Third Party partner for the development and/or commercialization of the
Product outside the Territory or outside of the Field, [ * ] shall be
responsible, at its own expense, for maintaining the global safety database for
the Product. After Alexza’s entering into such collaboration, Alexza, BLS and
such Third Party partner shall discuss in good faith and agree upon the party
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

23



--------------------------------------------------------------------------------



 



responsible for the subsequent maintenance of such global safety database for
the Product and the allocation of costs for such maintenance between [ * ] and
such Third Party partner in connection therewith. At all times, the Party (and,
if applicable, Alexza’s Third Party partner) not responsible for such
maintenance shall promptly provide to the Party responsible for such maintenance
all safety information coming into the possession of such Party that is
necessary or useful for maintaining the global safety database for the Product.
Each Party shall cooperate, and shall cause its Affiliates, licensees,
Distributors and Sublicensees to cooperate, in implementing a pharmacovigilance
mutual alert process with respect to the Product to comply with all applicable
legal obligations of Regulatory Authorities. The Parties shall enter into a
pharmacovigilance agreement on terms no less stringent than those required by
ICH guidelines, including (i) providing detailed procedures regarding the
maintenance of core safety information and the exchange of safety data relating
to the Product worldwide within appropriate timeframes and in an appropriate
format to enable each party to meet both expedited and periodic regulatory
reporting requirements; and (ii) ensuring compliance with the reporting
requirements of all applicable Regulatory Authorities on a worldwide basis for
the reporting of safety data in accordance with standards stipulated in the ICH
guidelines, and all applicable regulatory and legal requirements regarding the
management of safety data.
     4.7 Clinical Manufacturing and Supply. Alexza will manufacture and supply
the Product for use by the Parties in connection with the development of the
Product in the Field in the Territory for clinical development as set forth in
the Supply Agreement. Alexza shall perform such manufacture and supply at its
own expense with respect to the Product used in the studies for which Alexza is
the Responsible Party pursuant to Section 4.2. BLS shall [ * ] Alexza [ * ] (as
defined in the Supply Agreement) for the Product used in the studies for which
BLS is the Responsible Party pursuant to Section 4.2.
     4.8 Expenses Report and Audit Right. In order to demonstrate the aggregate
amount of Expenses for which it is responsible pursuant to Section 4.2(a),
Section 4.2(b), Section 4.2(c)(i) or Section 4.2(d) has reached the applicable
maximum amount of funding obligation set forth therein, a Party shall provide to
the other Party a written report of all Expenses which it has paid or committed
to pay, together with documented supporting evidence. The other Party shall have
the right to cause an independent, certified public accounting firm reasonably
acceptable to the other Party to audit the other Party’s records relating to
Expenses to confirm the amount of the Expenses reflected in such report. The
auditing Party shall bear the full cost of such audit unless such audit
discloses an over-reporting by the audited Party of more than [ * ] percent ([ *
]%) of the amount of Expenses, in which case, the audited Party shall bear the
full cost of such audit.
     4.9 Alexza’s Development Efforts Outside the Territory or Outside the
Field. Alexza agrees and acknowledges that it is in the Parties’ mutual
interests to keep BLS reasonably informed as to the efforts of Alexza or
Alexza’s licensees or collaborators in developing any Product for use (i)
outside the Territory or (ii) outside the Field in the Territory, in each case
subject to Alexza’s obligations with its Third Party partner(s). Each Party
shall provide through the Collaboration Committee, and shall use Commercially
Reasonable Efforts to cause its
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

24



--------------------------------------------------------------------------------



 



licensees and collaborators to provide, regular summaries of development
activities, including Regulatory Filings and summary results of all preclinical
studies and clinical trials prepared according to applicable national and
international (e.g., ICH, GCP, GLP, and GMP) guidelines, in each case, with
respect to any Product being developed by such Party or its licensees and
collaborators; provided that if Alexza’s licensees and collaborators provide
such regular summaries to BLS, BLS agrees to provide such regular summaries to
Alexza’s licensees and collaborators with respect to any Product being developed
by Alexza for use outside of the Field or outside of the Territory. In addition,
Alexza shall use Commercially Reasonable Efforts not to conduct and shall use
its Commercially Reasonable Efforts to require its licensees not to conduct any
clinical studies with respect to the Product that would [ * ] that would have an
adverse impact on the Product as it is being developed or commercialized by BLS,
its Affiliates, Distributors or Sublicensees pursuant to this Agreement. BLS
shall use Commercially Reasonable Efforts not to conduct any clinical studies
with respect to the Product that would [ * ] that would have an adverse impact
on the Product as it is being developed or commercialized by Alexza, its
Affiliates, Distributors or Sublicensees outside of the Field or outside of the
Territory. If a Party believes that activities that would [ * ] that would have
an adverse impact on the Product as it is being developed or commercialized by
such Party, the potentially aggrieved Party shall notify the other Party and the
Parties shall discuss in good faith any actions that should be undertaken by the
notified Party to limit or otherwise terminate such clinical studies.
ARTICLE 5
COMMERCIALIZATION AND PROMOTION; MANUFACTURE AND SUPPLY
     5.1 Commercialization of Product.
          (a) BLS’ Commercialization Rights. BLS shall have the exclusive right
to and shall use Commercially Reasonable Efforts to: (i) establish the strategy
for the commercialization of the Product in the Field in the Territory (the
“Commercial Strategy”) and (ii) commercialize the Product in the Field in the
Territory. It is anticipated that BLS will enter into distribution and supply
agreement(s) with its Affiliate(s) or Third Party(ies) for the commercialization
of the Product in the Field in the Territory. BLS shall commercialize or cause
to be commercialized at least one Product in the Field in each jurisdiction in
the Territory where it has received a Marketing Approval to do so. BLS and its
Sublicensees and Distributors shall have the right to set the terms of sales for
the Product in the Field and book all such sales in the Territory.
          (b) Commercialization Coordination. Within [ * ] ([ * ]) months of the
Effective Date, BLS shall prepare and submit to the Collaboration Committee for
review and discussion a commercialization plan setting forth the goals,
Commercialization Strategies and plans for the prelaunch activities, launch and
subsequent commercialization of the Product in the Field in the Territory and
the level of anticipated sales force and promotion efforts dedicated to the
Product, together with the budget in connection therewith (the
“Commercialization Plan”). BLS shall use or cause to be used Commercially
Reasonable Efforts to conduct the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

25



--------------------------------------------------------------------------------



 



commercialization activities in accordance with such Commercialization Plan,
which may be amended and updated by BLS from time to time. BLS shall consult
with and provide regular updates to Alexza through the Collaboration Committee
regarding the Commercial Strategy and shall discuss coordination of commercial
activities in the Field in the Territory with activities in the rest of the
world. The Parties have jointly developed a transition plan (the
“Pre-Commercialization Transition Plan”) for transferring to BLS or its
Sublicensees or Distributors ongoing Alexza prelaunch activities (as set forth
in such transition plan) with respect to the Product. The start of the hand-off
shall begin on [ * ], after which date the costs and expenses of such prelaunch
activities shall be the responsibility of BLS.
          (c) Manufacture and Supply. Alexza shall have the responsibility to
manage the manufacture, packaging, labeling and supply of the Product to BLS for
sale in the Territory for the Initial Indication as long as BLS has not
terminated its obligations under this Agreement with respect to the Initial
Indication pursuant to Section 4.2(c)(iii), and any Additional Indication if BLS
has elected to pursue such Additional Indication pursuant to Section 4.2(d), in
each case as set forth in the supply agreement entered into contemporaneously
with this Agreement (the “Supply Agreement”).
     5.2 Territory Compliance. Alexza and its Affiliates and licensees (i) shall
not, directly or indirectly, commercialize any Product in the Field in the
Territory, and (ii) shall promptly cease selling or distributing any Product to
any Third Party, or otherwise assisting any Third Party, who is commercializing
or attempting to commercialize or distribute any Product in the Field in the
Territory. BLS and its Affiliates, Distributors and Sublicensees (i) shall not,
directly or indirectly, commercialize any Product outside the Field in the
Territory or for any use outside the Territory, and (ii) shall promptly cease
selling or distributing any Product to any Third Party, or otherwise assisting
any Third Party, who is commercializing or attempting to commercialize or
distribute any Product outside the Field in the Territory or for any use outside
the Territory.
     5.3 Compliance with Applicable Laws. BLS shall comply with all Applicable
Laws in performing its duties and obligations under this Agreement and with
respect to its use, sale and disposition of the Product after purchase.
ARTICLE 6
PAYMENTS
     6.1 Initial Payment. In consideration for the licenses and rights granted
to BLS hereunder, BLS shall pay to Alexza a payment in the amount of
US$40,000,000 by wire transfer of immediately available funds into an account
designated by Alexza within [ * ] Business Days after the Effective Date.
     6.2 Milestone Payments. In further consideration for the licenses and
rights granted to BLS hereunder, BLS shall pay to Alexza the milestone payments
set out below following the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

26



--------------------------------------------------------------------------------



 



first achievement of the corresponding milestone. A Party shall notify the other
Party in writing within [ * ] ([ * ]) days after the achievement of each
milestone event, and Alexza shall invoice BLS at the time of or following such
notice for the applicable milestone payment. BLS shall pay to Alexza the amounts
set forth below within [ * ] ([ * ]) days after its receipt of Alexza’s invoice.

                  Milestone Event   Milestone Payment     1.    
(i) Completion of [ * ] of the [ * ] consisting of the following: (a) [ * ] and
[ * ] per [ * ] and (b) [ * ] consisting of a [ * ] at [ * ] of [ * ] and
(ii) provision of [ * ] by [ * ] to [ * ] that the [ * ] is completed (the “[ *
] Milestone”).]
  US$[ * ]        
 
          2.    
Subject to [ * ], [ * ] of the [ * ] for the Product [ * ].
  US$[ * ]        
 
          3.    
[ * ] of the Product in the [ * ].
  US$[ * ]        
 
          4.    
[ * ] of the Product in the [ * ], [ * ] of the Product [ * ] if [ * ].*
  US$[ * ]

 

*    If [ * ] for [ * ], this milestone shall be payable upon the [ * ] of the
Product [ * ] in the [ * ].

Any milestone payment payable by BLS pursuant to this Section 6.2 shall be made
no more than once with respect to the achievement of each such milestone event.
For clarity, if development of a Product is discontinued and a replacement
Product is developed, then milestone payments shall be due only for any
milestone events achieved by the replacement Product for which milestone payment
had not been paid by BLS with respect to the discontinued Product.
     6.3 Royalty Payments.
          (a) Royalty Rate. Subject to Sections 6.3(b), 6.3(c) and 6.3(d) and
other terms and conditions of this Agreement, in further consideration for the
licenses and rights granted to BLS under this Agreement, on a Product-by-Product
basis, BLS shall pay to Alexza royalties on a quarterly basis at the applicable
royalty rate set forth below with the royalty based on aggregate annual Net
Sales of such Product in the Territory:

          Aggregate Annual Net Sales of A Product in the Territory   Royalty
Rate  
For the portion of aggregate annual Net Sales of less than or equal to US$[ * ]
    10%  
 
       
For any portion of aggregate annual Net Sales greater than US$[ * ] and less
than or equal to US$[ * ]
    [ * ]%  
 
       
For any portion of aggregate annual Net Sales greater than US$[ * ] and less
than or equal to US$[ * ]
    [ * ]%  
 
       
For any portion of aggregate annual Net Sales greater than US$[ * ]
    25%  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

27



--------------------------------------------------------------------------------



 



          (b) Third Party Licenses. If, during the Term, BLS determines that it
is necessary to obtain a license from any Third Party to any Patent(s) in order
to research, develop, import, use, manufacture, have manufactured, sell, have
sold and offer for sale the Device or Product for use in the Field in the
Territory, an amount equal to [ * ]% of any license fees, royalties, milestone
payments and other payments paid to such Third Party under such license shall be
deducted from royalties otherwise due to Alexza under this Agreement; provided
in no event shall such deduction reduce the royalties otherwise payable to
Alexza under this Agreement by more than an amount equal to [ * ]% in any
Calendar Quarter; provided that [ * ].
          (c) Generic Competition. If the total amount of gross sales of the
Product by BLS, its Affiliates, Distributors and Sublicensees decreases as a
result of the launch of a Generic Product in the Territory, the royalty rate
applicable to the Net Sales of a Product set forth in Section 6.3(a) shall be
adjusted as follows (i) reduced by [ * ]% (to [ * ]%, [ * ]%, [ * ]% and [ * ]%
respectively) upon the reduction of the total amount of gross sales in [ * ] by
BLS, its Affiliates, Distributors and Sublicensees by greater than [ * ]% (but
less than or equal to [ * ]%), compared with the Baseline Gross Sales by BLS,
its Affiliates, Distributors and Sublicensees of such Product and (ii) reduced
by [ * ]% (to [ * ]%, [ * ]%, [ * ]% and [ * ]% respectively) upon the reduction
of the total amount of gross sales for [ * ] by BLS, its Affiliates,
Distributors and Sublicensees by greater than [ * ]%, compared with the Baseline
Gross Sales by BLS, its Affiliates, Distributors and Sublicensees of such
Product. For the purposes of this Section 6.3(c), the amount of gross sales of
such Product shall be ascertained by reputable published marketing data (e.g. by
reference to sales data collected by IMS) or as otherwise mutually agreed. The
term “Baseline Gross Sales” shall mean the average amount of total [ * ] gross
sales by BLS, its Affiliates, Distributors and Sublicensees for the [ * ]
immediately prior to the launch of the first Generic Product in the Territory.
The term “Generic Product” refers to a pharmaceutical product containing
Loxapine [ * ], which has obtained Marketing Approval for the same Indication as
a Product and has substantially the same [ * ] (i.e. [ * ] of [ * ] and [ * ])
and is marketed by an entity other than BLS, its Affiliates, Distributors or
Sublicensees in the Field.
          (d) Royalty Term. On a country-by-country basis and Product-by-Product
basis, BLS’ obligation to make royalty payments pursuant to this Section 6.3
will commence upon the First Commercial Sale of a Product in a country in the
Territory and shall continue until the later of (i) expiration of the [ * ] of
such Product in the Field in such country, and (ii) [ * ] years after the First
Commercial Sale of such Product in such country (the “Royalty Term”); provided
that if during any remaining Royalty Term, only the Joint Patents contain a
Valid Claim that covers the make, use, sale, offer for sale or importation of a
Product in the Field in a country, then the royalty rates set forth in
Section 6.3(a) shall be reduced by [ * ] percent ([ * ]%) with respect to such
Product in such country for such remaining Royalty Term. The Product shall be
royalty-free under this Agreement after the expiration of the Royalty Term
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

28



--------------------------------------------------------------------------------



 



     6.4 Royalty Reports; One Royalty. During the term of this Agreement
following the First Commercial Sale of a Product, BLS shall furnish to Alexza a
quarterly written report (“Royalty Report”) for the calendar quarter showing the
Net Sales of all units of the Product subject to royalty payments sold by BLS
and its Affiliates, Sublicensees and Distributors on a country by country basis
in the Territory during the reporting period and the royalties payable under
this Agreement. Royalty Reports shall be due on the [ * ] ([ * ]) day following
the close of each calendar quarter. Royalties shown to have accrued by each
Royalty Report shall be due and payable on the date such Royalty Report is due.
BLS shall keep complete and accurate records in sufficient detail to enable the
royalties payable hereunder to be determined. Only one royalty shall be due by
BLS to Alexza with respect to the sale of the same unit of the Product.
     6.5 Obligations under Existing Third Party Agreements. Alexza shall be
solely responsible for any and all payments, fees or other costs payable under
its agreements with Third Parties existing as of the Effective Date or in
connection with the manufacture and supply of the Product, Device or components
thereof.
     6.6 Commercialization [ * ].
          (a) Commercialization [ * ]. If on the date that is [ * ] years from
the payment date of the [ * ] Milestone the Cumulative [ * ] Amount is less than
$5 million, Alexza shall pay BLS on such [ * ] anniversary date in immediately
available funds the amount of shortfall (the “Commercialization [ * ]”). Once
the Cumulative [ * ] Amount reaches $5 million, Alexza shall no longer be
obligated to pay any Commercialization [ * ]. Notwithstanding the foregoing, if
the [ * ] does not [ * ] for the [ * ] for the [ * ] of the [ * ] by [ * ] a [ *
], or if the [ * ] which requires the [ * ] or [ * ] and [ * ] set forth in [ *
] or [ * ], the Commercialization [ * ] shall be calculated and paid in [ * ]
equal installments by [ * ]. The first such installment shall be paid within [ *
] ([ * ]) days following [ * ] by [ * ] under either [ * ] or [ * ], with the
remaining [ * ] installments being paid within [ * ] after the date of [ * ] of
such [ * ].
          (b) Cumulative [ * ] Amount. The “Cumulative [ * ] Amount” shall be
calculated by adding the sum of the [ * ] Amount for each of the [ * ] periods
following the payment date of the [ * ] Milestone. The [ * ] Amount for each
applicable [ * ] period shall be computed at the rate of $[ * ] for every [ * ]
in the applicable [ * ] period [ * ], where such amount for any [ * ] period
shall not exceed $[ * ].
     6.7 Authorized Generics. In the event that a Generic Product is reasonably
expected to be launched in the Territory and BLS decides to launch an Authorized
Generic of the Product, the Parties shall negotiate in good faith appropriate
adjustments to this Agreement and the Supply Agreement as may be necessary to
allow such launch of an Authorized Generic. BLS shall not launch an Authorized
Generic of the Product if the Parties cannot reach an agreement notwithstanding
their good faith efforts. Without the prior written consent of Alexza, BLS shall
not launch an Authorized Generic of the Product earlier than [ * ] ([ * ])
Business Days prior to the anticipated First Commercial Sale of a Third Party
Generic Product of the Product. BLS may
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

29



--------------------------------------------------------------------------------



 



use any Trademark for its Authorized Generics and Section 9.9 shall not apply
with respect to BLS’ Authorized Generics.
ARTICLE 7
PAYMENTS, BOOKS AND RECORDS
     7.1 Payment Method. All payments to Alexza under this Agreement shall be
made by bank wire transfer in immediately available funds to an account in the
name of Alexza designated in writing by Alexza. Payments hereunder shall be
considered to be made as of the day on which they are received by Alexza’s
designated bank.
     7.2 Payment Currency; Currency Conversion.
          (a) United States Dollars. Unless otherwise expressly stated in this
Agreement, all amounts specified to be payable under this Agreement are in
United States Dollars and shall be paid in United States Dollars.
          (b) Currency Conversion. Net Sales in Canada invoiced in currency
other than United States Dollars, shall be converted to United States Dollars
using an exchange rate equal to the average of the exchange rates for converting
Canadian Dollars into U.S. Dollars, as published on the European Central Bank
website, during the Calendar Quarter for which a payment is due.
     7.3 Taxes. A Party receiving a payment shall pay any and all taxes levied
on such payment. If the fiscal or taxing authorities of any relevant
jurisdiction assert that amounts are required to be withheld from the payments
due to a Party hereunder, or the tax laws in one or more jurisdictions have
changed so as to explicitly require such treatment, the Party made aware of such
assertion or change in law shall inform the other Party within [ * ] ([ * ])
days and shall consult with the other Party regarding the consequences of such
assertion or change. If Applicable Laws require that taxes be deducted and
withheld from a payment, the remitting Party shall (i) deduct those taxes from
the payment, (ii) pay the taxes to the proper taxing authority, (iii) send
evidence of the obligation together with proof of payment to the other Party
within [ * ] ([ * ]) days following that payment and (iv) provide such
assistance as the other Party may reasonably require in obtaining any refund of
such amounts to which the other Party may be entitled, to the extent that such
assistance does not cause the remitting Party to incur any liability in respect
of the taxes asserted to be due.
     7.4 Records. BLS shall keep, and require its Affiliates and Sublicensees to
keep, complete, true and accurate books of accounts and records for the purpose
of determining the amounts payable to Alexza pursuant to this Agreement. Such
books and records shall be kept for such period of time required by law, but no
less than at least [ * ] years following the end of the Calendar Quarter to
which they pertain. Such records shall be subject to inspection in accordance
with Section 7.5.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

30



--------------------------------------------------------------------------------



 



     7.5 Audits. Upon not less than [ * ] ([ * ]) days’ prior written notice,
BLS shall permit an independent, certified public accountant selected by Alexza
and reasonably acceptable to BLS, which acceptance will not be unreasonably
withheld or delayed (for the purposes of this Section 7.5, the “Auditor”), to
audit or inspect those books or records of BLS, its Affiliates and Sublicensees
that relate to Net Sales and Royalty Reports for the sole purpose of verifying
(a) the royalties payable hereunder in respect of Net Sales, (b) the withholding
taxes, if any, required by Applicable Law to be deducted as a payment by BLS in
respect of such Net Sales and (c) the exchange rates used in determining the
amount of United States dollars. The Auditor shall disclose to Alexza only the
amount and accuracy of payments reported and actually paid or otherwise payable
under this Agreement. The Auditor shall send a copy of the report to BLS at the
same time it is sent to Alexza. Such inspections may be made no more than once
each [ * ] and during normal business hours. Such records for any particular
Calendar Quarter shall be [ * ]. Inspections conducted under this Section 7.5,
shall be at the expense of Alexza, unless a variation or error producing an
underpayment in amounts payable exceeding an amount equal to [ * ]% of the
amount paid for a period covered by the inspection is established, in which case
all reasonable costs relating to the inspection for such period and any unpaid
amounts that are discovered shall be paid by BLS. Alexza shall endeavor in such
inspection not to disrupt the normal business activities of BLS, or its
Affiliates or Sublicensees. Promptly after receiving the audit report, if BLS is
found to have underpaid Alexza, BLS shall submit to Alexza such underpayment
discovered in such audit and if BLS is found to have overpaid Alexza, BLS shall
have the right to offset such overpayment discovered in such audit.
     7.6 Financial Reporting and Auditing Cooperation. In the event that BLS
and/or any of its Affiliates determine, based on its analysis and subsequent
discussions with their auditors, that BLS or any one of its Affiliate is
required to consolidate Alexza under GAAP, Alexza shall, for so long as BLS or
its Affiliate is required to so consolidate, (a) provide to BLS and its
Affiliate all financial information that BLS determines is necessary in order
for BLS to prepare such consolidated financial statements, in each case within a
time period sufficient to permit BLS and its Affiliate to consolidate the
financial results and (b) collaborate in good faith with BLS and its Affiliate
to provide information as reasonably necessary (including by permitting BLS to
use or disclose to its lenders Alexza’s financial information and financial
statements under appropriate confidentiality agreements) to enable BLS and its
Affiliate to determine their compliance with any other covenants under their
credit agreements with their lenders and to comply with any other covenants
under such credit agreements if such covenants become applicable to Alexza as a
result of such consolidation requirement, provided that in no event shall any
such other accommodation restrict Alexza’s ability to conduct its operations in
the normal course of business and provided further that BLS shall engage in good
faith negotiations with its lenders to exempt and waive compliance with such
requirement.
     7.7 Late Payment. Any undisputed amounts not paid within [ * ] ([ * ]) days
after the date due under this Agreement shall be subject to interest from the
foregoing date through and including the date upon which payment is received,
calculated at the interest rate equal to [ * ] percentage points ([ * ]%) over
the “bank prime loan” rate, which shall be the average rate published in the
Federal Reserve Bulletin H.15 or successor thereto during the Calendar Quarter
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

31



--------------------------------------------------------------------------------



 



immediately prior to the date on which such payment is due, calculated daily on
the basis of a 365-day year, or, if lower, the highest rate permitted under
applicable law.
     7.8 Right to Offset. Each Party hereby acknowledges and agrees that the
other Party shall be entitled to offset, in part or in full, from time to time,
any and all amounts owed to such Party under this Agreement, against any and all
amounts due and unpaid by the other Party under this Agreement, unless such
amounts are subject to an unresolved good faith payment dispute.
ARTICLE 8
CONFIDENTIALITY
     8.1 Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, the Parties agree
that the receiving Party (the “Receiving Party”) shall keep confidential and
shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement any confidential or proprietary information and
materials, patentable or otherwise, in any form (written, oral, photographic,
electronic, visual or otherwise) which is disclosed to it by the other Party
(the “Disclosing Party”) including, but not limited to, all information
concerning the Device and/or Product, information disclosed by one Party to the
other pursuant to the Confidentiality Agreement and any other technical or
business information of whatever nature (collectively, “Confidential
Information”).
     8.2 Exceptions. Notwithstanding Section 8.1 above, the obligations of
confidentiality and non-use shall not apply to Confidential Information that, in
each case as demonstrated by competent evidence:
          (a) was already known to the Receiving Party or any of its Affiliates,
other than under an obligation of confidentiality, at the time of disclosure;
          (b) was generally available to the public or was otherwise part of the
public domain at the time of its disclosure to the Receiving Party;
          (c) became generally available to the public or otherwise part of the
public domain after its disclosure by the Disclosing Party and other than
through any act or omission of the Receiving Party or any of its Affiliates in
breach of this Agreement;
          (d) was subsequently lawfully disclosed to the Receiving Party or any
of its Affiliates by a Person other than the Disclosing Party, and who, to the
best knowledge of the Receiving Party, did not directly or indirectly receive
such information directly or indirectly from the Disclosing Party under an
obligation of confidence; or
          (e) was developed by the Receiving Party or its Affiliate without use
of or reference to any proprietary information or materials disclosed by the
Disclosing Party.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

32



--------------------------------------------------------------------------------



 



     8.3 Permitted Disclosures. Notwithstanding the provisions of Section 8.1,
each Party may disclose Confidential Information belonging to the other Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:
          (a) filing or prosecuting Patents as permitted by this Agreement;
          (b) prosecuting or defending litigation as permitted by this
Agreement;
          (c) complying with applicable court orders or governmental
regulations; and
          (d) disclosure to Third Parties in connection with due diligence or
similar investigations by or on behalf of a Third Party in connection with a
potential license to, distribution agreement with or collaboration with such
Third Party (including entry into any such agreement), or a potential merger or
acquisition by such Third Party, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by similar terms of confidentiality and
non-use at least as stringent as those set forth in this Article 8.
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 8.3(b) or 8.3(c), it shall, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party
would use to protect its own confidential information, but in no event less than
reasonable efforts; provided that any Confidential Information so disclosed
shall still be subject to the restrictions on use set forth in this Article 8.
In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information hereunder.
     8.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 8, each Party agrees not to disclose to any Third Party
the existence of this Agreement or the terms of this Agreement without the prior
written consent of the other Party hereto, except that each Party may disclose
the terms of this Agreement that are not otherwise made public as contemplated
by Section 8.5 and as permitted under Section 8.3.
     8.5 Public Announcements.
          (a) As soon as practicable following the Effective Date hereof, the
Parties shall each issue a mutually agreed to press release announcing the
existence of this Agreement substantially in the applicable form attached hereto
as Exhibit 8.5(a) Except as required by law (including, without limitation,
disclosure requirements of the U.S. Securities and Exchange Commission (“SEC”),
the NASDAQ stock exchange or any other stock exchange on which securities issued
by a Party or its Affiliates are traded), neither Party shall make any other
public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other, which shall not be unreasonably
withheld or delayed; provided that it shall not be unreasonable for a Party to
withhold consent with respect to any public announcement
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

33



--------------------------------------------------------------------------------



 



containing any of such Party’s Confidential Information. In the event of a
required public announcement, to the extent practicable under the circumstances,
the Party making such announcement shall provide the other Party with a copy of
the proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text.
          (b) The Parties shall coordinate in advance with each other in
connection with the filing of this Agreement (including redaction of certain
provisions of this Agreement) with the SEC, the NASDAQ stock exchange or any
other stock exchange or governmental agency on which securities issued by a
Party or its Affiliate are traded, and each Party shall use reasonable efforts
to seek confidential treatment for the terms proposed to be redacted; provided
that each Party shall ultimately retain control over what information to
disclose to the SEC, the NASDAQ stock exchange or any other stock exchange or
governmental agency, as the case may be, and provided further that the Parties
shall use their reasonable efforts to file redacted versions with any governing
bodies which are consistent with redacted versions previously filed with any
other governing bodies. Other than such obligation, neither Party (nor its
Affiliates) shall be obligated to consult with or obtain approval from the other
Party with respect to any filings to the SEC, the NASDAQ stock exchange or any
other stock exchange or governmental agency.
     8.6 Publication of the Product Information. Publication of any non-public
scientific or technical information with respect to any Inventions or the
Product shall be subject to prior review as follows: (a) at least [ * ] ([ * ])
days prior to submission of an original manuscript for publication, (b) at least
[ * ] days prior to an abstract submission for poster or podium presentation, or
(c) at least [ * ] days prior to an oral or poster presentation, as the case may
be, each Party shall provide to the other Party a draft copy thereof for such
other Party’s review (unless such Party is required by law to publish such
information sooner, in which case such Party shall provide such draft copy to
the other Party as much in advance of such publication as possible). The
publishing Party shall consider in good faith any comments provided by the other
Party during such time period. In addition, the publishing Party shall, at the
other Party’s reasonable request, remove therefrom any Confidential Information
of such other Party. This Section 8.6 shall not apply to those publications
listed as “ongoing” in the Pre-Commercialization Transition Plan as well as
abstracts accepted for presentation and their associated posters listed in the
Pre-Commercialization Transition Plan. Publications listed as “planned” in the
Pre-Commercialization Transition Plan as well as other future publications yet
to be determined shall not be published without the prior approval of the other
Party, which approval shall not be unreasonably withheld. The contribution of
each Party shall be noted in all publications or presentations by acknowledgment
or co-authorship, whichever is appropriate.
     8.7 Prior Non-Disclosure Agreements. As of the Effective Date, the terms of
this Article 8 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) dealing with
the subject of this Agreement, including without limitation the Confidentiality
Agreement. Any information disclosed under such prior agreements shall be deemed
disclosed under this Agreement.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

34



--------------------------------------------------------------------------------



 



ARTICLE 9
PATENT PROSECUTION AND ENFORCEMENT
     9.1 Ownership of Intellectual Property.
          (a) Alexza Technology and BLS Technology. Alexza has, and shall retain
all right, title and interest in and to, the Alexza Technology. BLS has, and
shall retain all right, title and interest in and to, the BLS Technology.
          (b) Inventions. A Party shall have and retain all right, title and
interest in all Inventions which are made, conceived, reduced to practice or
generated solely by one or more employees or agents of such Party and or its
Affiliates, licensees or sublicensees or other Persons acting under its
authority in the course of or as a result of this Agreement. Inventorship shall
be determined in accordance with the U.S. patent law. The Parties shall jointly
own all right, title and interest in all Joint Inventions and Joint Patents
resulting therefrom. Subject to the rights and licenses granted under this
Agreement, each Party can use, and grant licenses to use, any Joint Invention
and Joint Patent without the other Party’s consent and has no duty to account to
the other Party for such use or license, and each Party hereby waives any right
it may have under the laws of any country to require any such consent or
accounting.
     9.2 Patent Prosecution and Maintenance.
          (a) Alexza Patents.
               (i) Initial Responsibility. Alexza shall be responsible for the
preparation, filing, prosecution and maintenance of all Alexza Patents, [ * ].
Alexza shall keep BLS informed in a timely manner, but not less frequently than
once per [ * ], of progress with regard to the preparation, filing, prosecution
and maintenance of Alexza Patents in the Territory. Alexza shall consider and
adopt in good faith the requests and suggestions of BLS with respect to
strategies for filing and prosecuting Alexza Patents in the Territory.
               (ii) Option of BLS to Prosecute, Maintain and Enforce. In the
event that Alexza desires to abandon or cease prosecution and/or maintenance of
any Alexza Product Patent in the Territory, Alexza shall provide reasonable
prior written notice to BLS of such intention to abandon (which notice shall, to
the extent possible, be given no later than [ * ] calendar days prior to the
next deadline for any action that must be taken with respect to any such Alexza
Product Patent in the relevant patent office). In such case, at BLS’ sole
discretion, upon written notice from BLS, BLS may elect to continue prosecution
and/or maintenance of any such Alexza Product Patent [ * ], and Alexza shall
execute such documents and perform such acts, [ * ], as may be reasonably
necessary to effect an assignment of Alexza’s entire right, title, and interest
in and to such Alexza Product Patents to BLS. Any such assignment shall be
completed in a timely manner to allow BLS to continue prosecution and/or
maintenance of any such Alexza Product Patent. Any Alexza Product Patents so
assigned shall [ * ]. In addition, in the event that Alexza desires to abandon
or cease prosecution and/or maintenance of any Alexza
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

35



--------------------------------------------------------------------------------



 



Background Patent in the Territory, Alexza shall provide reasonable prior
written notice and explanation to BLS of such intention to abandon and shall
consult with BLS about such abandonment.
          (b) BLS Patents.
               (i) Initial Responsibility. BLS shall be responsible for the
preparation, filing, prosecution and maintenance of BLS Patents, [ * ]. BLS
shall keep Alexza informed in a timely manner, but not less frequently than a [
* ] basis, of progress with regard to the preparation, filing, prosecution and
maintenance of BLS Patents. BLS will consider in good faith the requests and
suggestions of Alexza with respect to strategies for filing and prosecuting BLS
Patents.
     (ii) Option of Alexza to Prosecute, Maintain and Enforce. In the event that
BLS desires to abandon or cease prosecution and/or maintenance of any BLS
Patent, BLS shall provide reasonable prior written notice to Alexza of such
intention to abandon (which notice shall, to the extent possible, be given no
later than [ * ] ([ * ]) calendar days prior to the next deadline for any action
that must be taken with respect to such BLS Patent in the relevant patent
office). In such case, at Alexza’s sole discretion, upon written notice from
Alexza, Alexza may elect to continue prosecution and/or maintenance of any such
BLS Patent [ * ], and BLS shall execute such documents and perform such acts, [
* ], as may be reasonably necessary to effect an assignment of BLS’ entire
right, title, and interest in and to such BLS Patents to Alexza. Any such
assignment shall be completed in a timely manner to allow Alexza to continue
prosecution and/or maintenance of any such BLS Patent. Any BLS Patents so
assigned shall [ * ] and shall [ * ].
          (c) Joint Patents.
               (i) Initial Responsibility. Alexza shall be responsible for the
preparation, filing, prosecution and maintenance of Joint Patents worldwide,
subject to the rest of this Section 9.2(c). Alexza shall be responsible for
preparing, filing, prosecuting and maintaining all Joint Patents, using a patent
counsel selected by Alexza and reasonably acceptable to BLS; provided that [ * ]
the cost and expenses of the preparation, filing, prosecution and maintenance of
Joint Patents, and [ * ].
               (ii) Cooperation. Alexza shall consult with BLS in preparing
Joint Patent applications and shall consider and adopt in good faith BLS’
comments and suggestions prior to the filing of any Joint Patent application.
Alexza shall keep BLS fully informed of progress with regard to the preparation,
filing, prosecution and maintenance of the Joint Patents in and outside the
Territory. Alexza shall:
                    (1) provide BLS with a copy of the final draft of any
proposed application at least [ * ] ([ * ]) days prior to filing the same in any
patent office worldwide, unless otherwise agreed by patent counsel for both
parties, and Alexza shall consider in good faith any comments or revisions
suggested by BLS or its counsel;
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

36



--------------------------------------------------------------------------------



 



                    (2) promptly provide BLS with a copy of each patent
application as filed, together with a notice of its filing date and serial
number;
                    (3) provide BLS with a copy of any action, communication,
letter, or other correspondence issued by the relevant patent office within at
least [ * ] ([ * ]) days of receipt thereof, and Alexza shall consult with BLS
regarding responding to the same and shall consider in good faith any comments,
strategies, and the like proposed by BLS;
                    (4) provide BLS with a copy of any response, amendment,
paper, or other correspondence filed with the relevant patent office within [ *
] ([ * ]) days of Alexza’s receipt of the as-filed document;
                    (5) promptly notify BLS of the allowance, grant, or issuance
of such Joint Patents; and
                    (6) consult with BLS regarding the countries to be filed and
maintained, the payment of annuities, taxes and maintenance fees for any such
Joint Patents.
               (iii) Option of BLS to Prosecute, Maintain and Enforce. In the
event that Alexza desires to abandon or cease prosecution and/or maintenance of
any Joint Patent, Alexza shall provide reasonable prior written notice to BLS of
such intention to abandon (which notice shall, to the extent possible, be given
no later than [ * ] ([ * ]) calendar days prior to the next deadline for any
action that must be taken with respect to such Joint Patent in the relevant
patent office). In such case or if [ * ] related to any such Joint Patent, at
BLS’ sole discretion, upon written notice from BLS, BLS may elect to continue
prosecution and/or maintenance of any such Joint Patent [ * ], and Alexza shall
execute such documents and perform such acts, [ * ], as may be reasonably
necessary to effect an assignment of Alexza’s entire right, title, and interest
in and to such Joint Patent to BLS. Any such assignment shall be completed in a
timely manner to allow BLS to continue prosecution and/or maintenance of any
such Joint Patent. Any Patents so assigned shall [ * ].
               (iv) BLS Declines Responsibility. If BLS [ * ] related to any
Joint Patent, upon written notice from Alexza, BLS shall assign its entire
right, title, and interest in and to any such Joint Patent to Alexza. Any
Patents so assigned shall [ * ] and shall [ * ].
     9.3 Infringement by Third Parties.
          (a) Notice. In the event that either Alexza or BLS becomes aware of
any infringement or threatened infringement by a Third Party of any Patents that
are subject to the prosecution, maintenance or enforcement by a Party under this
Agreement, it will notify the other Party in writing to that effect. Any such
notice shall include evidence to support an allegation of infringement or
threatened infringement by such Third Party.
          (b) Alexza Patents. Subject to this Section 9.3(b), Alexza shall have
the first right, as between Alexza and BLS, to bring and control any action or
proceeding with respect to
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

37



--------------------------------------------------------------------------------



 



infringement of any Alexza Patent worldwide, at its own expense and by counsel
of its own choice. BLS shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice, and Alexza and its
counsel shall reasonably cooperate with BLS and its counsel in strategizing,
preparing and presenting any such action or proceeding. With respect to the
Alexza Background Patents listed in the Orange Book, upon BLS’ written request [
* ], Alexza shall bring an action or proceeding with respect to infringement of
any Alexza Background Patent described in the preceding sentence within [ * ] ([
* ]) days after its receipt of such request. With respect to the Alexza Product
Patents, if Alexza fails to bring an action or proceeding with respect to
infringement of any Alexza Product Patent described in the preceding sentence
within (i) [ * ] ([ * ]) days following the notice of alleged infringement or
(ii) [ * ] ([ * ]) days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, BLS shall have the right, but not the obligation (i.e. it has the right
to indulge such infringement), to bring and control any such action at its own
expense and by counsel of its own choice. Upon BLS’ request, Alexza shall timely
join as party-plaintiff in any such litigation and to cooperate with BLS in
connection with such infringement action, including timely filing such action in
Alexza’s name if required. Except as otherwise agreed to by the Parties as part
of a cost-sharing arrangement, any recovery or damages realized as a result of
such action or proceeding shall be used first to reimburse the Parties’
documented out-of-pocket legal expenses relating to the action or proceeding,
and any remaining damages [ * ] shall be [ * ], and any damages [ * ] shall be [
* ].
          (c) BLS Patents. Subject to this Section 9.3(c), BLS shall have the
first right (but not the obligation), as between Alexza and BLS, to bring and
control any action or proceeding with respect to infringement of any BLS Patent
worldwide, at its own expense and by counsel of its own choice and the right to
retain all damages resulted from its enforcement action.
          (d) Joint Patents. Any action or proceeding with respect to
infringement of any Joint Patent worldwide may only be brought by [ * ], [ * ].
Except as otherwise agreed to by the Parties as part of a cost-sharing
arrangement, any recovery or damages from an action or proceeding relating to
Joint Patents shall be [ * ].
          (e) Cooperation. In the event a Party brings an infringement action in
accordance with this Section 9.3, the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party to such action.
     9.4 Infringement of Third Party Rights. Each Party shall promptly notify
the other in writing of any allegation by a Third Party that the activity of
either of the Parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. Alexza shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by Alexza’s activities at its own expense and by counsel of
its own choice, and BLS shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. BLS shall have the
sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by BLS’ activities at its own
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

38



--------------------------------------------------------------------------------



 



expense and by counsel of its own choice, and Alexza shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice. Notwithstanding the foregoing, in the event that in any foregoing
infringement action, suit or proceeding against BLS or its Affiliates for their
practice of the Alexza Technology in researching, developing, importing, using,
manufacturing or having manufactured (solely using the manufacturing process
covered by the Alexza Technology transferred by Alexza to BLS), selling, and
offering for sale the Device or Product for use in the Field in the Territory,
BLS is required to pay such Third Party a damage award, Alexza shall be
responsible for and pay an amount equal to [ * ] percent ([ * ]%) of such damage
award by permitting BLS to reduce up to [ * ] percent ([ * ]%) of its quarterly
payments to Alexza in the same manner as set forth in Section 6.3(b) hereof.
     9.5 Consent for Settlement. Neither Party shall enter into any settlement
or compromise of any action or proceeding under this Article 9 which would
impose any material non-monetary obligations or any restrictions on the
substantive rights of other Party without the prior written consent of such
other Party, which consent shall not be unreasonably withheld. For clarity, any
right of BLS with respect to its ability to develop or commercialize the Product
for use in the Field in the Territory shall be deemed a substantive right of
BLS.
     9.6 Patent Term Extensions. The Parties shall discuss and recommend for
which, if any, of the Patents within the Alexza Patents and BLS Patents the
Parties should seek Patent Term Extensions in the Territory. Alexza, in the case
of the Alexza Patents, and BLS in the case of the BLS Patents, shall have the
final decision-making authority with respect to applying for any such Patent
Term Extensions in the Territory, and shall act with reasonable promptness in
light of the development stage of the Product to apply for any such Patent Term
Extensions, where it so elects; provided, however, that if in a particular
country or jurisdiction in the Territory only one such Patent can obtain a
Patent Term Extension, then the Parties shall consult in good faith to determine
which such Patent should be the subject of efforts to obtain a Patent Term
Extension, and in any event [ * ] decision on such matter shall control in the
case of a disagreement. The Party that does not apply for an extension hereunder
shall cooperate fully with the other Party in making such filings or actions,
for example and without limitation, making available all required regulatory
data and information and executing any required authorizations to apply for such
Patent Term Extension. All expenses incurred in connection with activities of
each Party with respect to the Patent(s) for which such Party seeks Patent Term
Extensions pursuant to this Section 9.6 shall be [ * ].
     9.7 Paragraph IV Notices. If either Party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or §355(j)(2)(A)(vii)(IV) or a notice of allegations pursuant
to the Patented Medicines (Notice of Compliance) regulations in Canada
concerning an Alexza Patent (a “Paragraph IV Notice”), then it shall provide a
copy of such notice to the other Party within [ * ] Business Days after its
receipt thereof. With respect to Alexza Background Patents listed in the Orange
Book, upon BLS’ written request [ * ], Alexza shall initiate patent infringement
litigation based on a Paragraph IV Notice concerning an Alexza Background Patent
listed in the Orange Book within [ * ] ([ * ]) days after its receipt of BLS’
request. With respect to Alexza Product Patents, BLS, as the owner of the NDA or
sNDA with respect to the Product for use in the Field
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

39



--------------------------------------------------------------------------------



 



in the Territory at such time, shall have the first right, but no obligation, to
initiate patent infringement litigation based on a Paragraph IV Notice
concerning an Alexza Product Patent, at its own expense. In the event BLS
initiates such patent infringement litigation, upon request of BLS, Alexza shall
timely join as party-plaintiff in any such litigation and shall cooperate with
BLS in connection with such infringement action, including timely filing such
action in Alexza’s name if required. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any recovery or damages realized
as a result of such action or proceeding shall be used first to reimburse the
Parties’ documented out-of-pocket legal expenses relating to the action or
proceeding, and any remaining damages [ * ] shall be [ * ], and any damages [ *
] shall be [ * ].
     9.8 Orange Book Listing. Alexza and BLS shall agree as to which of the
Alexza Patents, the BLS Patents and the Joint Patents shall be listed in the
Orange Book, but in any event including the Alexza Patents listed in Exhibit 1.8
described as “listed in the NDA” and the Alexza Product Patents. Alexza shall
advise BLS of the issuance of any new Alexza Patents within [ * ] ([ * ])
Business Days after such Alexza Patents are issued. BLS shall provide Alexza
with written notice of its intent to list appropriate Alexza Patents in the
Orange Book, and shall provide Alexza with a copy of all draft submission [ * ]
([ * ]) Business Days before the deadline for such listing. Alexza shall
consider such notice, and if Alexza approves ([ * ]) such listing, BLS shall be
responsible for such listing.
     9.9 Trademarks. The Product shall be sold in the Territory under the Alexza
Trademark Adasuve™ unless such Alexza Trademark is determined to be unacceptable
to the Regulatory Authority in the Territory, in which event BLS shall
collaborate in good faith with Alexza and select a Trademark from the two
alternatives proposed by Alexza or select a new Trademark (such new Trademark,
the “BLS Trademark”), with the goal not to delay the launch of the First
Commercial Sale of the Product in the Territory. BLS shall prominently display
on the Product sold in the Territory the Alexza Trademarks Staccato® and Adasuve
(or the alternative Alexza Trademark, if selected by BLS). BLS shall register
and own BLS Trademark in the Territory and Alexza shall provide all reasonable
assistance required by BLS in connection therewith. Alexza will have the right
to use the Alexza and Staccato Trademarks on the Device for any product inside
and outside the Territory. Alexza will have the right to use Adasuve, the
alternative Alexza Trademark (if it is selected by BLS) or the BLS Trademark
used with the Product in connection with Alexza’s commercialization of the
Product outside the Territory for use as a rapid treatment of agitation
associated with any psychiatric and/or neurological indication. In any event,
Alexza shall be able to use any Alexza Trademark other than Adasuve (or the
alternative Alexza Trademark, if it is selected by BLS) for any other product
for any purpose, and shall use the Alexza Trademark Adasuve (or the alternative
Alexza Trademark, if it is selected by BLS) for sale of the Product outside of
the Territory in the Field unless such Alexza Trademark (or alternative Alexza
Trademark) is determined to be unacceptable to the Regulatory Authority in the
Territory. BLS shall use Alexza Trademarks only in accordance with Alexza’s
written guidelines therefor to ensure the integrity and quality of the Alexza
Trademarks, and shall not use such Alexza Trademarks in connection with the
using, promotion, marketing, distributing, selling or offering for sale of any
product other than the Product. Alexza shall use the BLS Trademark only in
accordance with BLS’ written guidelines therefor to ensure
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

40



--------------------------------------------------------------------------------



 



the integrity and quality of the BLS Trademark, and shall not use the BLS
Trademark in connection with the using, promotion, marketing, distributing,
selling or offering for sale of any product other than the Product or for an
Indication other than for use as a rapid treatment of agitation associated with
any psychiatric and/or neurological indication.
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
     10.1 Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, as
follows:
          (a) Duly Organized. Such Party is a corporation or a Barbados
international society with restricted liability, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, is qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the conduct of
its business or the ownership of its properties requires such qualification and
failure to have such would prevent such Party from performing its obligations
under this Agreement.
          (b) Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate or organizational action. This Agreement is a legal and
valid obligation binding on such Party and enforceable in accordance with its
terms and does not (i) to such Party’s knowledge and belief, violate any law,
rule, regulation, order, writ, judgment, decree, determination or award of any
court, governmental body or administrative or other agency having jurisdiction
over such Party or (ii) conflict with, or constitute a default under, any
agreement, instrument or understanding, oral or written, to which such Party is
a party or by which it is bound.
          (c) Consents. Such Party has obtained, or is not required to obtain,
the consent, approval, order or authorization of any Third Party, or has
completed, or is not required to complete any registration, qualification,
designation, declaration, or filing with, any Regulatory Authority or
governmental authority, in connection with the execution and delivery of this
Agreement and the performance by such Party of its obligations under this
Agreement.
     10.2 Representations, Warranties and Covenants of Alexza. As used in this
Section 10.2, “Best Knowledge” means, as applied to Alexza, that [ * ] knows, [
* ] a particular fact or other matter. Alexza represents and warrants to BLS
that as of the Effective Date:
          (a) Right to Grant License. (i) Alexza owns all right, title and
interest in and to, or has a license, sublicense or otherwise permission to use
and license, all of the Alexza Technology free and clear of all encumbrances;
(ii) Alexza has not previously assigned, transferred, conveyed or otherwise
encumbered or granted, and will not during the Term assign, transfer, convey or
otherwise encumber its right, title and interest in any of the Alexza Technology
or any rights granted to BLS hereunder for the research, development,
importation,
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

41



--------------------------------------------------------------------------------



 



use, manufacture, having manufactured, sale, and offer for sale of the Product
in the Field in the Territory except any non-exclusive license granted to a
Third Party solely for providing contract research or development services to
Alexza; (iii) specifically, there are no existing agreements, options,
commitments, or rights, with, of or to any person to acquire or obtain any
rights to, any of the Alexza Technology for the research, development,
importation, use, manufacture, having manufactured, sale, and offer for sale of
the Product in the Field in the Territory except any non-exclusive license
granted to a Third Party solely for providing contract research or development
services to Alexza; and (iv) no royalties, license fees or other payments are
required to be paid to any Third Party in connection with the execution,
delivery and performance of this Agreement, or in connection with the research,
development, importation, use, manufacture, having manufactured, sale, and offer
for sale of the Device or Product.
          (b) Scope of License. Exhibit 1.8 and Exhibit 1.11 set forth true and
complete lists of all Alexza Patents and Alexza Trademarks and Copyrights
Controlled by Alexza or its Affiliates as of the Effective Date. Exhibit 1.8 and
Exhibit 1.11 also indicate the current status, date and country of filing and
issuance. The Alexza Patents and Alexza Know- How constitute all intellectual
property Controlled by Alexza and its Affiliates that is [ * ] for the research,
development, importation, use, manufacture, having manufactured, sale and offer
for sale of the Product in the Field in the Territory as of the Effective Date
and to the Best Knowledge of Alexza there is not any other Patent necessary for
such purposes that is not Controlled by Alexza (including any intellectual
property Controlled by any Third Party supplier of the Device or Product) as of
the Effective Date. All official fees, maintenance fees and annuities for the
Alexza Patents, Alexza Trademarks and Alexza Copyrights have been paid through
the Effective Date.
          (c) Patent Status. To Alexza’s Best Knowledge (i) all issued Patents
listed on Exhibit 1.8 are in full force and effect, valid, subsisting and
enforceable, and inventorship of each Patent is properly identified on such
Patents; (ii) none of the Patents listed on Exhibit 1.8 is currently involved in
any interference, reissue, reexamination, or opposition proceeding and
(iii) neither Alexza nor any of its Affiliates has received any written notice
from any person, or has knowledge, of such actual or threatened proceeding.
          (d) Non-Infringement by Third Parties. To Alexza’s Best Knowledge,
there are no activities by Third Parties that would constitute infringement of
the Alexza Patents or misappropriation of the Alexza Know-How.
          (e) Non-Infringement of Third Party Rights. To Alexza’s Best
Knowledge, research, development, importation, use, manufacture, having
manufactured, sale and offer for sale of the Device or the Product in the Field
in the Territory as contemplated by Alexza as of the Effective Date will not
infringe or misappropriate any Patent or other intellectual property Controlled
by a Third Party. Neither Alexza nor any of its Affiliates has received any
written notice from any Person, or has knowledge of, any actual or threatened
claim or assertion that the use or practice of the Alexza Patents or Alexza
Know-How infringes or misappropriates the intellectual property rights of a
Third Party.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

42



--------------------------------------------------------------------------------



 



          (f) Non-Action or Claim. There are no actual, pending, or to Alexza’s
Best Knowledge, alleged or threatened adverse actions, suits, claims,
interferences or formal governmental investigations (i) involving any Alexza
Technology (to the extent related to the Product), the Device or the Product,
including without limitation, in connection with the conduct of any clinical
trials or manufacturing activities, or (ii) questioning the validity of this
Agreement or any action taken by Alexza in connection with the execution of this
Agreement, in each case, by or against Alexza or any of its Affiliates in or
before any court, Regulatory Authority or other governmental authority. There
are no material unsatisfied judgments or outstanding orders, injunctions,
decrees, stipulations or awards (whether rendered by a court, an administrative
agency or an arbitrator) against Alexza with respect to any Alexza Technology,
the Device or the Product.
          (g) No Granting of Third Party Patent Enforcement or Prosecution
Rights. Neither Alexza nor any of its Affiliates has entered into any contract
(i) granting any Third Party the right to bring infringement actions with
respect to, or otherwise to enforce rights with respect to, any of the Alexza
Know-How or Alexza Patents or (ii) granting any Third Party the right to control
the prosecution of any of the Alexza Patents.
          (h) Employee Agreements. To Alexza’s Best Knowledge, all current and
former employees and consultants of Alexza and its Affiliates who are or have
been substantively involved in the design, review, evaluation or development of
the Alexza Know-How or Alexza Patents have executed written contracts or are
otherwise obligated to protect the confidential status and value thereof and to
vest in Alexza or its Affiliates exclusive ownership of the Alexza Know-How or
Alexza Patents.
          (i) No Governmental Funding. None of the Alexza Technology is
developed involving the use of any governmental funding.
          (j) Additional Legal Compliance.
               (i) To Alexza’s Best Knowledge, Alexza and its Affiliates and any
outsourcing company and contract research organization to which Alexza or its
Affiliates have subcontracted activities in connection with Device and the
Product (the “Contractors”) have complied with all Applicable Laws, permits,
governmental licenses, registrations, approvals, concessions, franchises,
authorizations, orders, injunctions and decrees in the research, development,
manufacture and use of the Product, the Device or any component thereof, and
neither Alexza nor any of its Affiliates or its Contractors has received any
written notice from any Regulatory Authority claiming that any such activities
as conducted by them are not in such compliance.
               (ii) No governmental authority (including the FDA) has commenced
or, to Alexza’s Best Knowledge, threatened to initiate any action to enjoin
production of the Device, the Product or any component thereof at any facility,
nor has Alexza or any of its
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

43



--------------------------------------------------------------------------------



 



Affiliates or, to the Best Knowledge of Alexza, any of its Contractors, received
any notice to such effect since January 1, 2005.
               (iii) All development activities conducted by Alexza and its
Affiliates and to Alexza’s Best Knowledge Contractors relating to the Product,
the Device and/or any component thereof have been conducted in compliance with
all Applicable Laws, including without limitation all GCP, GLP and GMP when
applicable.
               (iv) To Alexza’s Best Knowledge, no employee or agent of Alexza
or any of its Affiliates or Contractors has made an untrue statement of a
material fact to any Regulatory Authority with respect to the Product, the
Device and/or any component thereof (whether in any Regulatory Filings or
otherwise), or failed to disclose a material fact to any Regulatory Authority
required to be disclosed with respect to the Product, the Device and/or any
component thereof.
               (v) Alexza has made available to BLS a true, correct and complete
copy of (A) all IND and NDA submissions associated with the Product, (B) all
correspondence with Regulatory Authorities regarding the IND or NDA, (C) all
clinical studies included in IND and NDA for the Product, and (D) all minutes of
meetings and telephone conferences with Regulatory Authorities with respect to
the IND, NDA or the Product.
               (vi) To Alexza’s Best Knowledge, Alexza has disclosed or
otherwise provided BLS with all information that would have, or would be
reasonably likely to have, a material effect on the ability of BLS to develop or
commercialize Product in the Field in the Territory under the terms and
conditions of this Agreement and that relates to (A) the Alexza Technology,
(B) any Third Party intellectual property rights or claims that relate to the
commercialization or development of Product in the Territory, (C) the safety or
efficacy of the Device or Product and (D) the ability of a company with
reasonable manufacturing capability to manufacture the Device, the Product or
any component thereof, assuming the completion of the transfer of the Alexza
Know-How related to the manufacturing of the Product to such company in
accordance with the Supply Agreement.
          (k) Debarment. Alexza is not debarred under the United States Federal
Food, Drug and Cosmetic Act and it does not, and will not during the Term,
employ or use the services of any Person who is debarred, in connection with the
development, manufacture or commercialization of the Device or Product. In the
event that Alexza becomes aware of the debarment or threatened debarment of any
Person providing services to Alexza, including the Party itself and its
Affiliates, Contractors, licensees or Sublicensees, which directly or indirectly
relate to activities under this Agreement, BLS shall be immediately notified in
writing.
          (l) Material Agreements. Alexza has provided true and complete copies
of all material agreements with Third Parties that are [ * ] for the research,
development, importation, use, manufacture, having manufactured, sale, and offer
for sale of the Device and the Product and components thereof in the Field in
the Territory (the “Material Agreements”).
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

44



--------------------------------------------------------------------------------



 



Alexza is not in breach or default of any Material Agreement and has not waived
or allowed to lapse or terminate any of its rights under any Material Agreement.
     10.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR ANY
OTHER AGREEMENT CONTEMPLATED HEREUNDER, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR
A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF
PATENTS, OR THE PROSPECTS OR LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF
THE PRODUCT.
ARTICLE 11
INDEMNIFICATION
     11.1 Indemnification of Alexza. BLS shall indemnify and hold harmless each
of Alexza and its Affiliates, and the directors, officers, shareholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “Alexza Indemnitees”), from and against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including reasonable
attorneys’ fees and other expenses of litigation) (“Losses”) from any claims,
actions, suits or proceedings brought by a Third Party (a “Third Party Claim”)
incurred by any Alexza Indemnitee, arising from, or occurring as a result of
(a) gross negligence or willful misconduct of BLS, its Affiliates, Sublicensees,
Distributors or other subcontractors or (b) any material breach of any
representations, warranties or covenants by BLS under this Agreement or the
Supply Agreement, except to the extent such Third Party Claims fall within the
scope of the indemnification obligations of Alexza set forth in Section 11.2(a)
or (b).
     11.2 Indemnification of BLS. Alexza shall indemnify and hold harmless each
of BLS and its Affiliates and the directors, officers, shareholders, employees
and agents of such entities and the successors and assigns of any of the
foregoing (the “BLS Indemnitees”), from and against any and all Losses from any
Third Party Claims incurred by any BLS Indemnitee, arising from, or occurring as
a result of (a) gross negligence or willful misconduct of Alexza or its
Affiliates, licensees or subcontractors or (b) any material breach of any
representations, warranties or covenants by Alexza under this Agreement or the
Supply Agreement, except to the extent such Third Party Claims fall within the
scope of the indemnification obligations of BLS set forth in Section 11.1(a) or
(b).
     11.3 Procedure. A Party that intends to claim indemnification (the
“Indemnitee”) under this Article 11 shall promptly notify the indemnifying Party
(the “Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such indemnification. The Indemnitee shall provide
the Indemnitor with reasonable assistance, at the Indemnifying Party’s expense,
in connection with the defense of the Third Party Claim for which indemnity is
being sought. The Indemnitee may participate in and monitor such defense with
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

45



--------------------------------------------------------------------------------



 



counsel of its own choosing at its sole expense; provided, however, the
Indemnitor shall have the right to assume and conduct the defense of the Third
Party Claim with counsel of its choice. The Indemnitor shall not settle any
Third Party Claim without the prior written consent of the Indemnitee, not to be
unreasonably withheld, unless the settlement involves only the payment of money.
So long as the Indemnitor is actively defending the Claim in good faith, the
Indemnitee shall not settle any such Third Party Claim without the prior written
consent of the Indemnitor. If the Indemnitor does not assume and conduct the
defense of the Third Party Claim as provided above, (a) the Indemnitee may
defend against, and consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim in any manner the Indemnitee
may deem reasonably appropriate (and the Indemnitee need not consult with, or
obtain any consent from, the Indemnitor in connection therewith), and (b) the
Indemnitor will remain responsible to indemnify the Indemnitee as provided in
this Article 11. The failure to deliver written notice to the Indemnitor within
a reasonable time after the commencement of any action with respect to a Third
Party Claim shall only relieve the Indemnitor of its indemnification obligations
under this Article 11. if and to the extent the Indemnitor is actually
prejudiced thereby.
     11.4 Insurance. Each Party, at its own expense, shall maintain product
liability and other appropriate insurance (including D&O insurance) with an
insurance carrier that has a minimum rating of AM best A-7 in an amount
consistent with industry standards for a company in a similar position to such
Party during the Term, which shall include, but not be limited to, (i) product
liability insurance in the minimum amount of $[ * ] per occurrence and in the
aggregate (during the time when either Party conducts human clinical trials
using the Product and/or commercializes the Product) and (ii) general liability
insurance in the minimum amount of $[ * ] in the aggregate and $[ * ] umbrella
coverage. In addition, Product liability insurance shall be maintained at the
same level for not less than [ * ] ([ * ]) years after expiration or earlier
termination of this Agreement and Clinical trial insurance shall be required to
be maintained at the same level for [ * ] ([ * ]) years after the last clinical
trial conducted by the applicable Party for the Product. Each Party shall
provide the other Party with written notice at least [ * ] ([ * ]) days prior to
any cancellation, nonrenewal or material change in the insurance described in
clauses (i) and (ii) above and shall name the other Party as an additional
insured with respect to such insurance. Each Party shall provide a certificate
of insurance evidencing such coverage to the other Party upon request. Each
Party shall provide a certificate of insurance evidencing its D&O insurance
annually. It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations under this Article 11.
ARTICLE 12
Term and Termination
     12.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 12, shall continue in full force
and effect on a country-by-country and Product-by-Product basis until BLS has no
remaining payment obligations in such country with respect to such Product (the
“Term”). Upon expiration (but not
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

46



--------------------------------------------------------------------------------



 



an earlier termination) of this Agreement in a country with respect to a
Product, BLS shall have a perpetual, exclusive, fully paid-up, royalty free
license under the Alexza Know-How in such country to research, develop, import,
use, manufacture, have manufactured, sell, have sold and offer for sale such
Product in the Field in such country.
     12.2 Early Termination. Each Party shall have the right to terminate this
Agreement in its entirety or on a Product-by-Product or country-by-country basis
before the end of the Term:
          (a) by mutual written agreement of the Parties;
          (b) upon written notice by either Party if the other Party is in
material breach of this Agreement and has not cured such breach within [ * ] ([
* ]) days ([ * ] ([ * ]) days with respect to any payment breach) after notice
from the terminating Party requesting cure of the breach. Any such termination
shall become effective at the end of such [ * ] ([ * ]) day ([ * ] ([ * ]) day
with respect to any payment breach) period unless the breaching Party has cured
any such breach or default prior to the end of such period; or
          (c) upon the bankruptcy or insolvency of, or the filing of an action
to commence insolvency proceedings against the other Party, or the making or
seeking to make or arrange an assignment for the benefit of creditors of the
other Party, or the initiation of proceedings in voluntary or involuntary
bankruptcy, or the appointment of a receiver or trustee of such Party’s
property, in each case that is not discharged within [ * ] ([ * ]) days.
     12.3 Other BLS Termination Rights.
          (a) Voluntary Termination. BLS shall have the right to terminate this
Agreement in its entirety, for any or no reason upon ninety (90) days’ written
notice.
          (b) Section 4.2(c) Termination. BLS has the right to terminate this
Agreement in its entirety pursuant to Section 4.2(c)(ii) or this Agreement with
respect to the Initial Indication pursuant to Section 4.2(c)(iii) by giving at
least ninety (90) days’ written notice to Alexza.
          (c) Termination for Safety Reasons. BLS may terminate this Agreement
in its entirety or on a Product-by-Product or country-by-country basis at any
time during the Term immediately upon providing written notice to Alexza if the
Data and Safety Monitoring Board or any Regulatory Authority in the United
States imposes a clinical hold on any clinical trial for a Product for [ * ] ([
* ]) consecutive months.
          (d) Termination of Supply Agreement. BLS may terminate this Agreement
in its entirety at any time during the Term immediately upon providing written
notice to Alexza if BLS terminates the Supply Agreement in accordance with
Sections 10.2(b), 10.2(c) or 10.2(e), provided that such termination occurs
within sixty (60) days of notice of termination to Alexza.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

47



--------------------------------------------------------------------------------



 



          (e) Withdrawal of Marketing Approval. BLS may terminate this Agreement
in its entirety at any time during the Term immediately upon providing written
notice to Alexza if the Marketing Approval for the Product has been withdrawn in
the United States as a result of a requirement by the FDA (other than as a
result of a material breach of this Agreement by BLS), provided that such
termination occurs within [ * ] ([ * ]) days of notice of termination to Alexza.
          (f) Product Recalls. BLS may terminate this Agreement in its entirety
at any time during the Term upon ninety (90) days prior written notice to Alexza
if there has been a [ * ] recall of the Product, provided that such recall is
the direct result of (i) the negligence or willful misconduct of Alexza, (ii) a
material breach of the Supply Agreement by Alexza or (iii) the manufacture of
the Product, Loxapine or other components of the Product by or on behalf of
Alexza.
     12.4 Change of Control of Alexza. In the event of any Change of Control of
Alexza, Alexza shall notify BLS promptly, but in no event later than [ * ] ([ *
]) Business Days following the execution of the agreement contemplating the
transaction that constitutes a Change of Control, and BLS and the acquiror shall
meet within [ * ] ([ * ]) days of the closing of such Change of Control
transaction. Within [ * ] ([ * ]) days following such meeting, BLS shall have
the option, upon [ * ] ([ * ]) days’ notice, to elect that all Regulatory
Filings made in Alexza’s name for the Product in the Territory shall be
immediately transferred to BLS, and BLS shall assume Alexza’s responsibility
under the Development Plan(s) (including [ * ]), and Alexza shall be deemed to
have elected to no longer participated in the Collaboration Committee and
subcommittees thereof. In the event that BLS elects the foregoing, the Parties
shall enter into an appropriate and customary written amendment reflecting such
changes. For the avoidance of doubt, BLS shall be entitled, in its sole
discretion, to make the elections provided for in this Section 12.4 upon each
occurrence of a Change of Control.
ARTICLE 13
Effect of Expiration or Termination
     13.1 Accrued Obligations.
     The expiration or termination of this Agreement, in whole or part, for any
reason shall not release either Party from any liability which, at the time of
such expiration or termination, has already accrued to such Party or which is
attributable to a period prior to such expiration or termination, nor will any
expiration or termination of this Agreement preclude either Party from pursuing
all rights and remedies it may have under this Agreement, at law or in equity,
with respect to breach of this Agreement, except as specifically set forth in
Section 13.1(b)(i) below. Notwithstanding the foregoing, in the event this
Agreement is terminated for any reason after the achievement of a particular
milestone event, then BLS shall have the obligation to make the milestone
payment corresponding to such milestone event to Alexza, regardless of whether
the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

48



--------------------------------------------------------------------------------



 



due date of such milestone payment occurs prior to, on or after the effective
date of such termination.
          (a) The remedies set forth in Section 13.3(a)(iii), together with
Section 10.5(a) of the Supply Agreement, shall, as the case may be: (i) be
Alexza’s sole and exclusive remedy for damages with respect to a breach of this
Agreement if the effective date of such termination occurs prior to the [ * ];
or (ii) not prejudice Alexza’s right to any other remedies available to it under
law or equity if the effective date of such termination for breach of this
Agreement occurs after the [ * ]. For clarity, any payments made by BLS to
Alexza under Section 10.5(a) of the Supply Agreement shall in any event not be
counted twice in the calculation of any monetary damages of Alexza (e.g.,
pursuant to Section 13.3(a)) as a result of such termination.
     13.2 Effects of Section 4.2(c) Termination, Termination by BLS for Safety
Reasons, Withdrawal of Marketing Approval, Termination of Supply Agreement or
Product Recalls. In the event this Agreement is terminated by BLS pursuant to
Section 12.3(b), 12.3(c), 12.3(d), 12.3(e) or 12.3(f):
          (a) Winding-Down of Development Activities. In the event there are any
on-going clinical trials of the applicable Product in the Field in the
Territory,
               (i) The Parties shall negotiate in good faith and adopt a plan to
wind-down the development activities in an orderly fashion, with due regard for
patient safety and the rights of any subjects that are participants in any
clinical trials of the applicable Product and take any actions it deems
reasonably necessary or appropriate to avoid any human health or safety problems
and in compliance with all Applicable Laws;
               (ii) Each Party shall perform its outstanding non-cancellable
obligations under the Development Plan that existed or accrued prior to the
notice date of termination; and
               (iii) All Costs and Expenses incurred in winding-down the
development activities with respect to the applicable Product for the applicable
Indication shall be allocated in accordance with Section 4.2(a), 4.2(b), 4.2(c)
and/or 4.2(d), as the case may be, unless the Parties agree otherwise in
writing; provided, however, that in no case shall BLS be obligated to pursue or
support such activities for a period exceeding [ * ] ([ * ]) months after the
date of notice of such termination.
          (b) BLS Regulatory Filings (including Marketing Approvals). Upon
Alexza’s request and to the extent permitted by Applicable Laws, BLS shall
transfer to Alexza or its designee any and all Regulatory Filings (including
Marketing Approvals) that are owned by BLS for the applicable Product and the
applicable Indication [ * ].
          (c) License Grant by BLS to Alexza. BLS hereby grants Alexza,
effective upon the effective date of such termination, a fully paid, royalty
free, non-exclusive license, with
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

49



--------------------------------------------------------------------------------



 



the right to grant sublicenses, under (i) BLS Patents; and (ii) BLS Know-How to
the extent incorporated into the Product and/or the method of making or using
the Product (but in any event excluding BLS Know-How regarding the trade,
marketing, commercial, financial or business information with respect to the
Product except to the extent such Know-How relates specifically to the Product),
in each case for Alexza to make, have made, use, sell, offer for sale and import
the Product in the Field in the Territory.
          (d) Clinical Supply. BLS shall have the right to cancel its order of
the applicable Product under the Supply Agreement and Alexza may purchase back
from BLS any remaining clinical supply of the applicable Product at the same
purchase price paid by BLS.
     13.3 Effects of Termination for Cause by Alexza or Termination by BLS
Voluntarily. Upon the early termination of this Agreement by BLS under
Section 12.3(a) or termination by Alexza under Section 12.2(b), the following
shall apply:
          (a) Winding Down of Development Activities. In the event there are any
on-going clinical trials of the applicable Product in the Field in the
Territory,
               (i) The Parties shall work together in good faith to adopt, and
Alexza shall have the final decisional power with respect to, a plan to wind
down the development activities in an orderly fashion, with due regard for
patient safety and the rights of any subjects that are participants in any
clinical trials of the Product and take any actions it deems reasonably
necessary or appropriate to avoid any human health or safety problems and in
compliance with all Applicable Laws;
               (ii) Each Party shall perform its outstanding non-cancellable
obligations under the Development Plan that existed or accrued prior to the
notice date of termination; and
               (iii) [ * ] for documented expenses for all Expenses of winding
down, or to the extent applicable, completing ongoing clinical or pre-clinical
trials for use in the Field in the Territory from and after the date of notice
of termination and prior to the end of [ * ] ([ * ]) months after the date of
notice of such termination, including [ * ] in such winding down or completion
of ongoing clinical or pre-clinical trials.
          (b) Inventory. BLS, its Affiliates, Distributors and Sublicensees
shall continue, to the extent that BLS, its Affiliates, Distributors and
Sublicensees continue to have stocks of usable Product, to fulfill orders
received from customers for the Product in the Field in the Territory for more
than [ * ] ([ * ]) months after the date of notice of termination. For Product
sold by BLS after the effective date of a termination (i.e., after the
expiration of the applicable termination notice period), BLS shall continue to
pay royalties on the amount of Net Sales pursuant to Section 6.3.
          (c) Assignment of Regulatory Filings (including Marketing Approvals).
At Alexza’s option, which shall be exercised by written notice to BLS, to the
extent permitted
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

50



--------------------------------------------------------------------------------



 



under Applicable Laws, at [ * ] expense, BLS shall assign or cause to be
assigned to Alexza or its designee (or to the extent not so assignable, BLS
shall take all reasonable actions to make available to Alexza or its designee
the benefits of) all Regulatory Filings (including INDs, NDAs and Marketing
Approvals) for the Product in the Territory, including any such Regulatory
Filings made or owned by its Affiliates or Sublicensees (in the event the
Sublicensee elects not to enter into a direct contractual relationship with
Alexza). Alexza shall notify BLS before the effective date of termination,
whether the Regulatory Filings should be assigned to Alexza or its designee, and
if the latter, identify the designee, and provide BLS with all necessary details
to enable BLS to effect the assignment (or availability). If Alexza fails to
provide such notification prior to the effective date of termination, BLS shall
have no obligation to assign the Regulatory Filings to Alexza.
          (d) License Grant by BLS to Alexza. BLS hereby grants Alexza,
effective upon the effective date of such termination, a fully paid, royalty
free, non-exclusive license, with the right to grant sublicenses, under (i) BLS
Patents; and (ii) BLS Know-How to the extent incorporated into the Product
and/or the method of making or using the Product (but in any event excluding BLS
Know-How regarding the trade, marketing, commercial, financial or business
information with respect to the Product except to the extent such Know-How
relates specifically to the Product), in each case for Alexza to make, have
made, use, sell, offer for sale and import the Product in the Field in the
Territory. BLS shall promptly transfer the foregoing BLS Patents and BLS
Know-How to Alexza at [ * ] expense.
          (e) Supply. In addition, the Supply Agreement shall terminate upon
termination of this Agreement.
          (f) Transition. BLS shall use Commercially Reasonable Efforts to
cooperate with Alexza and/or its designee to effect a smooth and orderly
transition in the development, sale and marketing, promotion and
commercialization of the Product in the Territory during the notice and the
Wind-down Periods. Alexza shall use, identify and finalize an agreement or other
arrangement with a Third Party in relation to the Product and/or, to the extent
Alexza is able to take over such activities under Applicable Laws, take over,
directly or through an Affiliate, all activities related to the Product, and in
particular development activities on-going at the time of the effective date of
the termination and the transfer of the Regulatory Filings (including INDs, NDAs
and Marketing Approvals) into the name of Alexza or Alexza’s designee so that
the Wind-down Period will be as limited as possible.
     13.4 Effects of Termination for Cause by BLS. Upon the early termination of
this Agreement by BLS under Section 12.2(b) or 12.2(c) the following shall apply
(in addition to any other rights and obligations under this Agreement with
respect to such termination):
          (a) Winding Down of Development Activities. In the event there are any
on-going clinical trials of the applicable Product in the Field in the
Territory,
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

51



--------------------------------------------------------------------------------



 



               (i) The Parties shall work together in good faith to adopt, and
BLS shall have the final decisional power with respect to, a plan to wind down
the development activities in an orderly fashion, with due regard for patient
safety and the rights of any subjects that are participants in any clinical
trials of the Product and take any actions it deems reasonably necessary or
appropriate to avoid any human health or safety problems and in compliance with
all Applicable Laws;
               (ii) Each Party shall perform its outstanding non-cancellable
obligations under the Development Plan that existed or accrued prior to the
notice date of termination; and
               (iii) All Costs and Expenses incurred from the effective date of
the termination notice in winding down the development activities with respect
to the applicable Product shall be [ * ], notwithstanding Section 4.2(a),
4.2(b), 4.2(c) and/or 4.2(d) provides otherwise; provided, however, that in no
case shall [ * ] be obligated to pursue or support such activities for a period
exceeding [ * ] ([ * ]) months after the date of notice of such termination.
          (b) License under BLS Technology. Any and all licenses granted by BLS
to Alexza under this Agreement other than the license granted pursuant to
Section 2.2(a) shall terminate.
          (c) License under Alexza Technology. BLS may elect to have all or any
portion of the licenses granted to BLS pursuant to Section 2.1, in which case
BLS’ obligations to Alexza under Article 6 of this Agreement and Alexza’s rights
under Article 6 shall continue to the extent that BLS elects to retain such
licenses with respect to the applicable Product in the applicable country(ies);
provided that BLS may offset the amount of BLS’ Losses resulting from Alexza’s
breach of this Agreement against any amounts owed to Alexza pursuant to
Article 6 of this Agreement.
          (d) Assignment of Alexza Regulatory Filings (including Marketing
Approvals). If BLS elects to continue the license under Section 2.1, at BLS’
option, which shall be exercised by written notice to Alexza, to the extent
permitted under Applicable Laws, Alexza shall assign or cause to be assigned to
BLS or its designee (or to the extent not so assignable, Alexza shall take all
reasonable actions to make available to BLS or its designee the benefits of) all
Regulatory Filings (including INDs, NDAs and Marketing Approvals) for the
Product in the Territory, including any such Regulatory Filings made or owned by
its Affiliates and/or Distributors or licensees. BLS shall notify Alexza before
the effective date of termination, whether the Regulatory Filings should be
assigned to BLS or its designee and, if the latter, identify the designee, and
provide Alexza with all necessary details to enable Alexza to effect the
assignment (or availability). If BLS fails to provide such notification prior to
the effective date of termination, Alexza shall have no obligation to assign the
Regulatory Filings to BLS.
          (e) Transition Assistance. Alexza shall provide such assistance, [ *
], as may be [ * ] for BLS to commence or continue developing or commercializing
the applicable
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

52



--------------------------------------------------------------------------------



 



Product in the applicable countries of the Territory, to the extent Alexza is
then performing or having performed such activities, including without
limitation transferring or amending as appropriate, upon request of BLS, any
agreements or arrangements with Third Party suppliers or vendors to supply or
sell the Device, applicable Product and/or components thereof.
          (f) BLS Regulatory Filings (including Marketing Approvals) In the
event BLS elects not to pursue the development or commercialization of the
applicable Product in the applicable country(ies), upon [ * ] request and to the
extent permitted by Applicable Laws, [ * ] shall [ * ] all Regulatory Filings
(including Marketing Approvals) that are owned by BLS for the applicable Product
for the applicable countries [ * ].
     13.5 Product Supply and Technology Transfer. Prior to the expiration of
this Agreement or effective date of any termination or partial termination of
this Agreement by BLS under Section 12.2(b) or 12.2(c), the Parties shall
negotiate in good faith a new supply agreement. In the event the Parties cannot
enter into a new supply agreement prior to the expiration or termination of this
Agreement, the Parties shall agree upon a transition plan to minimize any
disruption to the research, development, importation, manufacture, having
manufactured, use, sale, having sold and offering for sale of the Product. The
transition plan shall include a mutually agreed-upon schedule for transition
activities, under which the transfer of manufacturing-related Alexza Know-How
shall occur [ * ]. BLS shall cooperate with such transfer, shall promptly
undertake to complete the transfer and shall be responsible for [ * ] to affect
transfer in the agreed transition plan for transfer. The Parties shall conduct
transition activities pursuant to the transition plan and the Supply Agreement.
In addition, Alexza shall continue to supply BLS and its Sublicensees with their
requirements of the Product, pursuant to the Supply Agreement then in effect
between the Parties, which Supply Agreement shall remain in effect until the
earlier of (i) the [ * ] anniversary of the effective date of termination, and
(ii) such time as BLS or a Third Party manufacturer engaged by BLS is capable of
supplying the Product.
     13.6 Rights Upon Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code and other
similar laws in any jurisdiction in the Territory or where a Party is situated
(collectively, the “Bankruptcy Laws"), licenses of rights to “intellectual
property” as defined under the Bankruptcy Laws. If a case is commenced during
the Term by or against a Party under the Bankruptcy Laws then, unless and until
this Agreement is rejected as provided in such Bankruptcy Laws, such Party (in
any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a trustee) shall perform all of the obligations
provided in this Agreement to be performed by such Party. If a case is commenced
during the Term by or against a Party under the Bankruptcy Laws, this Agreement
is rejected as provided in the Bankruptcy Laws and the other Party elects to
retain its rights hereunder as provided in the Bankruptcy Laws, then the Party
subject to such case under the Bankruptcy Laws (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a Title 11 trustee), shall provide to the other Party copies of all
information necessary for such other Party to prosecute, maintain and enjoy its
rights under the terms of this
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

53



--------------------------------------------------------------------------------



 



Agreement promptly upon such other Party’s written request therefor. All rights,
powers and remedies of the non-bankrupt Party as provided herein are in addition
to and not in substitution for any and all other rights, powers and remedies now
or hereafter existing at law or in equity (including, without limitation, the
Bankruptcy Laws) in the event of the commencement of a case by or against a
Party under the Bankruptcy Laws. Additionally, in the event of any insolvency of
BLS or the entry by it into any formal insolvency administration under Canadian
law, it is the intention of the Parties that this Agreement shall not terminate
and shall continue pursuant to the principles governing insolvency proceedings
under Canadian law. In particular, it is the intention and understanding of the
Parties to this Agreement that the rights granted to the Parties under this
Section 13.6 are essential to the Parties’ respective businesses and the Parties
acknowledge that damages are not an adequate remedy.
     13.7 Return of Confidential Information. Upon termination or expiration of
this Agreement, except to the extent necessary or reasonably useful for a Party
to exercise its rights under any license surviving such termination or
expiration, each Party shall promptly return to the other Party, or delete or
destroy, all relevant records and materials in such Party’s possession or
control containing Confidential Information of the other Party; provided that
such Party may keep one copy of such materials for archival purposes only.
     13.8 Survival. Expiration or termination of this Agreement shall not
relieve the Parties of any rights or obligation accruing prior to such
expiration or termination. In addition, upon expiration or termination of this
Agreement, all rights and obligations of the Parties under this Agreement shall
terminate, except those described in Sections [ * ] and [ * ] and Article [ * ]
(other than Section [ * ]), Article [ * ], Article [ * ], Article [ * ] and
Article [ * ].
ARTICLE 14
DISPUTE RESOLUTION AND GOVERNING LAW
     14.1 Dispute Resolution Process. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
interpretation of a Party’s rights and/or obligations hereunder or any alleged
breach of this Agreement. If the Parties cannot resolve any such dispute within
[ * ] ([ * ]) days after written notice of a dispute from one Party to another,
either Party may, by written notice to the other Party, have such dispute
referred to the Chief Executive Officer of Alexza and the President, and if
designated, the Chief Operating Officer of BLS (collectively, the “Senior
Executives”). The Senior Executives shall negotiate in good faith to resolve the
dispute within [ * ] ([ * ]) days. During such period of negotiations, any
applicable time periods under this Agreement shall be tolled. If the Senior
Executives are unable to resolve the dispute within such time period, either
Party may pursue any remedy available to such Party at law or in equity, subject
to the terms and conditions of this Agreement and the other agreements expressly
contemplated hereunder. Notwithstanding anything in this Article 14 to the
contrary, Alexza and BLS shall each have the right to apply to any court of
competent jurisdiction for appropriate interim or provisional relief, as
necessary to protect the rights or property of that Party.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

54



--------------------------------------------------------------------------------



 



          (a) Governing Law. This Agreement and all questions regarding the
existence, validity, interpretation, breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of [ * ], United States, without reference to its conflicts of law
principles with the exception of [ * ]. If any dispute cannot be resolved by the
Parties, subject to the exhaustion of the procedure set out in Section 14.1
above, any dispute shall be finally settled by litigation brought solely in a
United States federal court of competent jurisdiction (or state court if no
federal court has jurisdiction) located in the State of [ * ], United States,
and the Parties hereby submit to the exclusive jurisdiction of such court.
ARTICLE 15
GENERAL PROVISIONS
     15.1 Intervening Events. If the performance of any part of this Agreement
by either Party (other than making payment when due) is prevented, restricted,
interfered with or delayed by any reason or cause beyond the reasonable control
of such Party (including fire, flood, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance, shortage of raw materials, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, or storm or like catastrophe, acts of God or any acts,
omissions or delays in acting of the other Party) (an "Intervening Event”), the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such Intervening Event, provided
that the affected Party shall use its substantial efforts to avoid or remove
such causes of non-performance and shall continue performance with the utmost
dispatch whenever such causes are removed.
          (a) Notification. If either Party becomes aware that such an
Intervening Event has occurred or is imminent or likely, it shall immediately
notify the other.
          (b) Efforts to Overcome. The Party which is subject to such
Intervening Event shall exert all reasonable efforts to overcome it.
          (c) Keeping the Other Informed. Such Party shall keep the other
informed as to the progress of overcoming such Intervening Event.
     15.2 Waiver of Breach. No delay or waiver by either Party of any condition
or term in any one or more instances shall be construed as a further or
continuing waiver of such condition or term or of another condition or term.
     15.3 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to perform all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     15.4 Performance by Affiliates. Each Party shall have the right to assign,
sublicense, subcontract or delegate this Agreement or any or all of its
obligations or rights hereunder to an
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

55



--------------------------------------------------------------------------------



 



Affiliate upon written notice to the other Party; provided, however, the
assigning, sublicensing, subcontracting or delegating Party hereby guarantees
and shall remain fully and unconditionally obligated and responsible for the
full and complete performance of this Agreement by such Affiliate and in no
event shall such assignment, sublicensing, subcontracting or delegation be
deemed to relieve such Party’s liabilities or obligations to the other Party
under this Agreement. The other Party shall, at the request of the assigning,
sublicensing, subcontracting or delegating Party, enter into such supplemental
agreements with the applicable Affiliate as may be necessary or advisable to
permit such Affiliate to avail itself of any rights or perform any obligations
of the assigning, sublicensing, subcontracting or delegating Party hereunder.
     15.5 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by both Parties
hereto. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by both Parties
hereto.
     15.6 Severability. In the event any provision of this Agreement should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith and enter into a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties. All
other provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.
     15.7 Entire Agreement. This Agreement (including the Supply Agreement and
other Exhibits attached hereto and any letter delivering information referenced
herein) constitutes the entire agreement between the Parties relating to the
subject matter hereof and supersedes and cancels all previous express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect of the subject matter hereof. Each of the Parties
acknowledges and agrees that in entering into this Agreement, and the documents
referred to in it, it does not rely on, and shall have no remedy in respect of,
any statement, representation, warranty or understanding (whether negligently or
innocently made) of any person (whether party to this Agreement or not) other
than as expressly set out in this Agreement. Nothing in this Section 15.7 clause
shall, however, operate to limit or exclude any liability for fraud.
     15.8 Language. The language of this Agreement and all activities to be
pursued under this Agreement is English. Any and all documents proffered by one
Party to the other in fulfillment of any provision of this Agreement shall only
be in compliance if in English. Any translation of this Agreement in another
language shall be deemed for convenience only and shall never prevail over the
original English version. This Agreement is established in the English language.
     15.9 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

56



--------------------------------------------------------------------------------



 



(and promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by internationally-recognized courier or sent by
registered or certified mail, postage prepaid to the following addresses of the
Parties (or such other address for a Party as may be at any time thereafter
specified by like notice):

         
 
  To Alexza:   To BLS:
 
  Alexza Pharmaceuticals, Inc.   Biovail Laboratories International SRL
 
  2091 Stierlin Court   Welches, Christ Church
 
  Mountain View, CA 94043   Barbados WI, BB17154
 
  Telephone: + 1-650-944-7000   Telephone: +1-246-418-6411
 
  Facsimile: + 1-650-944-7988   Facsimile: +1-246-437-7085
 
  Attention: Chief Executive Officer   Attention: Chief Operating Officer
 
       
 
  with a copy to:   with a copy to:
 
  Cooley Godward Kronish LLP   Biovail Corporation
 
  3175 Hanover St.   7150 Mississauga Road, Mississauga,
 
  Palo Alto, CA 94306   Ontario, Canada, L5N 8M5
 
  Telephone: +1-650-843-5000   Telephone: + (905) 286-3186
 
  Facsimile: +1-650-843-4000   Facsimile: + (905) 286-3370
 
  Attention: Glen Y. Sato   Attention: Vice-President, Associate
 
      General Counsel

     Any such notice shall be deemed to have been given (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the fifth (5th) Business Day following the date of mailing if sent by
mail or other internationally-recognized courier. Notices hereunder will not be
deemed sufficient if provided only between or among each Party’s representatives
on the Collaboration Committee.
     15.10 Assignment. Subject to Section 2.3(a) and Section 15.4 of this
Agreement, this Agreement shall not be assignable or otherwise transferred, nor
may any rights or obligations hereunder be assigned or transferred, by either
Party to any Third Party without the prior written consent of the other Party;
except that either Party may assign or otherwise transfer this Agreement without
the consent of the other Party to an entity that acquires all or substantially
all of the business or assets of the assigning Party relating to the subject
matter of this Agreement, whether by merger, acquisition or otherwise, provided
that the acquiring Person assumes this Agreement in writing or by operation of
law; provided that such acquiring person shall not be
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

57



--------------------------------------------------------------------------------



 



deemed an Affiliate of the acquired Party and intellectual property rights that
are owned or held by the acquiring Person to such transaction (if other than one
of the Parties to this Agreement) shall not be included in the technology
licensed hereunder. Subject to the foregoing, this Agreement shall inure to the
benefit of each Party, its successors and permitted assigns. Any assignment of
this Agreement in contravention of this Section 15.10 shall be null and void.
     15.11 No Partnership or Joint Venture. Nothing in this Agreement or any
action which may be taken pursuant to its terms is intended, or shall be deemed,
to establish a joint venture or partnership between BLS and Alexza. Neither
Party to this Agreement shall have any express or implied right or authority to
assume or create any obligations on behalf of, or in the name of, the other
Party, or to bind the other Party to any contract, agreement or undertaking with
any Third Party.
     15.12 Interpretation. The captions to the several Articles and Sections of
this Agreement are not a part of this Agreement but are included for convenience
of reference and shall not affect its meaning or interpretation. In this
Agreement (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) the singular shall include the
plural and vice versa; and (c) masculine, feminine and neuter pronouns and
expressions shall be interchangeable. Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under GAAP
consistently applied, but only to the extent consistent with its usage and the
other definitions in this Agreement.
     15.13 Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
     15.14 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 8
AND INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 11, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED
HEREUNDER.
ARTICLE 16
COMPLIANCE WITH LAWS
     16.1 Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of Alexza and BLS are subject to prior compliance with
export and import regulations and such other laws and regulations in effect in
such jurisdictions or any other relevant country as may be applicable, and to
obtaining all necessary approvals required by the applicable agencies of the
governments of any relevant countries. Alexza and BLS shall cooperate with each
other and shall provide assistance to the other as reasonably necessary to
obtain any required approvals.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

58



--------------------------------------------------------------------------------



 



     16.2 Securities Laws. Each of the Parties acknowledges that it is aware
that the securities laws of the United States, Canada and other countries
prohibit any person who has material non-public information about a publicly
listed company from purchasing or selling securities of such company or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities. Each Party agrees to comply with such securities laws and make its
Affiliates, licensees, Distributors, Sublicensees, employees, Contractors and
agents aware of the existence of such securities laws and their need to comply
with such laws.
     16.3 Certain Payments. Each of the Parties acknowledges that it is aware
that the United States and other countries have stringent laws which prohibit
persons directly or indirectly from making unlawful payments to, and for the
benefit of, government officials and related parties to secure approvals or
permission for their activities. Each Party agrees that it will make no such
prohibited payments, it will not indirectly make or have made such payments and
it will make its Affiliates, employees and agents aware of the existence of such
laws and their need to comply with such laws.
     16.4 Foreign Corrupt Practices Act. Alexza hereby acknowledges that it has
received and reviewed the Standards of Business Conduct of the Biovail group of
companies and agrees to comply with all Applicable Laws as they relate to this
Agreement, including but not limited to the Foreign Corrupt Practices Act.
{Signature Page Follows}
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Collaboration and
License Agreement as of the Effective Date.

          ALEXZA PHARMACEUTICALS, INC.
    By:   /s/ Thomas B. King       Name:   Thomas B. King      Title:  
President and CEO     

          BIOVAIL LABORATORIES
INTERNATIONAL SRL
    By:   /s/ Michel Chouinard       Name:   Michel Chouinard      Title:  
Chief Operating Officer     

Signature Page To Collaboration And License Aggreement
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit 1.8
Alexza Patents
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Alexza Product Patents

                      Country   Application Number   Application Date   Patent
Number   Grant Date   Title
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
Canada
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Alexza Background Patents

                      Country   Application Number   Application Date   Patent
Number   Grant Date   Title
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
Canada
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
Canada
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
Canada
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
Canada
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
Canada
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
United States
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit 1.11
Alexza Trademarks

                      Trademark   Country   Filing Date   Application Number  
Registration Date   Registration Number
ADASUVE
  United States   06/04/2009   77/752,342        
ADASUVE
  Canada   11/25/2009   1460520        
ALEXZA
  United States   05/25/2001   76/262,728   08/22/2006   3133370
ALEXZA
  Canada   04/03/2007   1341955   03/12/2008   709333
ALEXZA PHARMACEUTICALS
  United States   05/25/2001   76/262,729   07/12/2005   2967469
STACCATO
  United States   06/28/2002   78/139,872   08/08/2006   3127490
STACCATO
  Canada   12/18/2002   1162836        

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit 1.73
Structure of Loxapine
Nomenclature (Loxapine)

  •   International Nonproprietary Name: Loxapine Free Base     •   Chemical
name: 2-Chloro-11-(4-methyl-piperazin-1-yl)-dibenzo[b,f][1,4]-oxazepine     •  
Synonym: Oxilapine     •   Commercial name: Loxitane     •   CAS Number:
1977.10-2

Structure (Loxapine)

  •   Molecular Formula: C18H18ClN3O     •   Relative Molecular Mass: 327.81    
•   Structural Formula

     (STRUCTURE OF LOXAPINE GRAPHICS) [f55133f5513305.gif]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit 5.1(c)
Supply Agreement
{Please see Exhibit 10.56 to the 10-K}
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit 8.5(a)
Form of Press Release(s)
(BIOVAIL GRAPHICS) [f55133f5513306.gif]
CONTACT: Nelson F. Isabel
Vice-President, Investor Relations and
Corporate Communications
(905) 286-3000
BIOVAIL ENTERS INTO LICENSE AND COLLABORATION
AGREEMENT WITH ALEXZA FOR AZ-004
NDA Filed by Alexza in Dec. 2009;
Undergoing FDA Review for Treatment of Agitation;
Targets Unmet Medical Need;
Further Builds Specialty CNS Pipeline
TORONTO, Canada, February 10, 2010 – Biovail Corporation (NYSE, TSX: BVF) today
announced that its subsidiary, Biovail Laboratories International SRL (BLS), has
entered into a collaboration and license agreement with Alexza Pharmaceuticals,
Inc. BLS has acquired the U.S. and Canadian rights to commercialize AZ-004 – a
novel formulation of loxapine administered via deep lung inhalation using
Alexza’s proprietary Staccato® device. AZ-004 is initially targeted for the
rapid treatment of agitation in patients with schizophrenia or bipolar disorder.
In December 2009, Alexza submitted a New Drug Application (NDA) to the U.S. Food
and Drug Administration (FDA) for Staccato loxapine. A response from the FDA is
anticipated in October 2010.
“This agreement provides Biovail with a promising late-stage specialty CNS
product,” said Bill Wells, Biovail’s Chief Executive Officer. “In clinical
studies conducted by Alexza, Staccato loxapine rapidly delivered drug into the
blood stream through the deep lung in a unique, non-invasive manner. We are
delighted to be partnering with Alexza to bring this important treatment to
market.”
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



The collaboration provides for the development and commercialization of AZ-004
for multiple indications, including the initial indication of treating agitation
in schizophrenia and bipolar patients, combined with potential future clinical
development for the treatment in additional psychiatric and/or neurological
indications and the symptoms associated with these indications.
Biovail intends to deploy a sales force to commercialize AZ-004 in the U.S.
Alexza will continue to manage the ongoing AZ-004 NDA review and approval
process in connection with the initial indication, and has entered into a
manufacturing and supply agreement to supply Biovail clinical and commercial
product.
Under the terms of the agreement, Biovail has paid an upfront fee of
$40 million, and could pay up to $90 million in potential milestones contingent
on the successful approval of the first AZ-004 NDA, successful commercial
manufacturing scale-up, and the successful completion of additional clinical
trials, regulatory submission (if required) and approval of a supplemental NDA
(if required) in the outpatient setting for patients with schizophrenia or
bipolar disorder. Biovail will also make tiered, royalty payments of 10% to 25%
on net commercial sales of Staccato loxapine. Alexza will supply AZ-004 to
Biovail for commercialization, and will receive a per-unit transfer price, based
upon annual product volume.
The AZ-004 NDA contains efficacy and safety data from more than 1,600 patients
and subjects who have been studied in thirteen different clinical trials. In
2008, Alexza announced that it successfully initiated and completed two pivotal
Phase 3 clinical trials. In connection with these studies, Alexza reported that
both doses of AZ-004 (5mg and 10mg) met the primary and key secondary endpoints
of the studies with statistically significant reductions in agitation, as
compared to placebo. In these studies, the administration of AZ-004 was
generally safe and well tolerated.
About Agitation
Episodes of agitation afflict many people suffering from major psychiatric
disorders, including schizophrenia, which affects approximately 2.4 million
adults in the U.S., and bipolar disorder, which affects approximately
5.7 million adults in the U.S. More than 90% of these patients will experience
agitation in their lifetime.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Agitation generally escalates over time with patients initially feeling
uncomfortable, tense and restless. As the agitation intensifies, their behavior
appears more noticeable to others as they become threatening and potentially
violent, especially if the agitation is not treated. While patients seek
treatment at different points along this agitation continuum, those with the
most severe symptoms generally require treatment with injectable drugs in
emergency medical settings, and currently are thought to represent the agitation
market. Alexza, however, believes the therapeutic market for agitation is
broader than only this limited perspective of patients in severe crisis — many
more are in need of treatment for an agitation episode.
Market research indicates that approximately 50% of treated acute agitation
episodes are treated in emergency settings, another approximately 35% of the
treated agitation episodes suffered by schizophrenic and bipolar patients are
treated in an inpatient setting (hospital and long-term residential settings),
and approximately 15% are treated in a physician’s office.
Market research studies with schizophrenia patient caregivers and bipolar
patients indicate these patients currently experience an average of 11 to 12
episodes of acute agitation each year.
Agitation episodes are currently treated about 55% of the time with oral
antipsychotics and about 45% of the time with intra-muscular, or IM, injections.
Oral medications work relatively slowly but are easy to administer, painless and
are less threatening to patients. IM injections have a faster onset of action
and a higher predictability of drug effect, but because they are invasive, IM
injections are usually the treatment option of last-resort. Currently, no
non-invasive therapies are available that work faster than 30 minutes to help
agitated patients in need of treatment.
About AZ-004 (Staccato loxapine)
AZ-004 is an anti-agitation therapeutic that combines Alexza’s proprietary
Staccato system with loxapine, a drug belonging to the class of compounds known
generally as antipsychotics. Loxapine is currently available in an oral
formulation in the U.S. for the management of the manifestations of
schizophrenia. The Staccato system is a hand-held, single-dose inhaler that
delivers a drug aerosol to the deep lung that results in IV-like
pharmacokinetics and rapid systemic effects.
About Alexza Pharmaceuticals, Inc.
Alexza Pharmaceuticals is a pharmaceutical company focused on the research,
development and commercialization of novel, proprietary products for the acute
treatment of central nervous system conditions. Alexza’s technology, the
Staccato system, vaporizes unformulated drug to form a
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



condensation aerosol that, when inhaled, allows for rapid systemic drug delivery
through deep lung inhalation. The drug is quickly absorbed through the lungs
into the bloodstream, providing speed of therapeutic onset that is comparable to
intravenous administration, but with greater ease, patient comfort and
convenience.
About Biovail Corporation
Biovail Corporation is a specialty pharmaceutical company engaged in the
formulation, clinical testing, registration, manufacture, and commercialization
of pharmaceutical products. The Company is focused on the development and
commercialization of medicines that address unmet medical needs in niche
specialty central nervous system (CNS) markets. For more information about
Biovail, visit the Company’s Web site at www.biovail.com.
For further information, please contact Nelson F. Isabel at 905-286-3000 or send
inquiries to ir@biovail.com.
Caution Regarding Forward-Looking Information and “Safe Harbor” Statement
To the extent any statements made in this release contain information that is
not historical, these statements are forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, and may be
forward-looking information under applicable Canadian provincial securities
legislation (collectively, “forward-looking statements”). These forward-looking
statements relate to, among other things, our objectives, goals, targets,
strategies, intentions, plans, beliefs, estimates and outlook, and can generally
be identified by the use of words such as “believe,” “anticipate,” “expect,”
“intend,” “plan,” “will,” “may”, “potential” and other similar expressions. In
addition, any statements that refer to expectations, projections or other
characterizations of future events or circumstances are forward-looking
statements.
Although Biovail believes that the expectations reflected in such
forward-looking statements are reasonable, such statements involve risks and
uncertainties, and undue reliance should not be placed on such statements.
Certain material factors or assumptions are applied in making forward-looking
statements, including, but not limited to, factors and assumptions regarding the
reliability of research findings, and actual results may differ materially from
those expressed or implied in such statements. Important factors that could
cause actual results to differ materially from these expectations include, among
other things: uncertainties associated with the launch of a new product and the
accuracy of associated research, our ability to establish or acquire a U.S.
sales force, uncertainties associated with the successful integration of AZ-004
into our business and operations, uncertainties with respect to the development
path that will be required by regulatory authorities, uncertainties with respect
to the results of future clinical trials, the ability of Alexza to manufacture
and supply AZ-004 and the ability of its
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



suppliers to supply Alexza with the components and active pharmaceutical
ingredient necessary to manufacture AZ-004, reliance on key strategic alliances,
contractual disagreements with third parties, the regulatory environment and
associated filings and approvals, and other risks detailed from time to time in
Biovail’s filings with the Securities and Exchange Commission and the Canadian
Securities Administrators, as well as Biovail’s ability to anticipate and manage
the risks associated with the foregoing. Additional information about these
factors and about the material factors or assumptions underlying such
forward-looking statements may be found in the body of this news release, as
well as under the heading “Risk Factors” contained in Item 3(D) of Biovail’s
most recent Annual Report on Form 20-F.
     The Company cautions that the foregoing list of important factors that may
affect future results is not exhaustive. When relying on Biovail’s
forward-looking statements to make decisions with respect to the Company,
investors and others should carefully consider the foregoing factors and other
uncertainties and potential events. Biovail undertakes no obligation to update
or revise any forward-looking statement, except as required by law.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



NEWS RELEASE — for immediate release
     Alexza and Biovail Form Collaboration to Develop and Commercialize
     AZ-004 (Staccato® Loxapine) in North America
     Conference Call Scheduled for Tomorrow -
     Wednesday, February 10, 2010 at 8:30 a.m. Eastern Time
Mountain View, California — February [9], 2010 - Alexza Pharmaceuticals, Inc.
(Nasdaq: ALXA) announced today that it has established a collaboration with
Biovail Laboratories International SRL, a subsidiary of Biovail Corporation
(NYSE: BVF), to develop and commercialize AZ-004 (Staccato® loxapine) in the
U.S. and Canada. AZ-004 is Alexza’s lead program, based on the company’s
proprietary technology, the Staccato system. Alexza submitted its New Drug
Application (NDA) for Staccato loxapine in December 2009. Alexza is seeking
regulatory approval to market AZ-004, an inhalation product candidate developed
for the rapid treatment of agitation in patients with schizophrenia or bipolar
disorder.
“We are very excited to be partnering our lead program with Biovail. Their key
strategic focus and their CNS commercial plans match our view of an ideal
partner for AZ-004,” said Thomas B. King, Alexza President and CEO. “We believe
that AZ-004, if approved, has the potential to change the treatment practices
for acute agitation, as the only product able to meet both the patients’ desire
for quickly and comfortably gaining control of their agitation, and the
clinicians’ goal of rapidly and reliably calming an agitated patient.
“This agreement provides Biovail with a promising late-stage CNS product,” said
Bill Wells, Biovail’s Chief Executive Officer. “In clinical studies conducted by
Alexza, Staccato loxapine rapidly delivered drug into the blood stream through
the deep lung in a unique, non-invasive manner. We are delighted to be
partnering with Alexza to bring this important treatment to market.”
The collaboration provides for the development and commercialization of AZ-004
for multiple indications, including the proposed initial indication of treating
agitation in schizophrenia and bipolar patients, as well as potential future
clinical development in additional psychiatric and neurological indications and
the symptoms associated with these indications. Biovail will lead the
commercialization activities for AZ-004. Alexza will continue to manage the
ongoing AZ-004 NDA review and approval process in connection with the initial
indication, and has entered into a manufacturing and supply agreement to supply
Biovail clinical and commercial product.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Under the terms of the collaboration, Alexza is entitled to receive an upfront
cash payment of $40 million, up to $90 million in potential milestone payments
contingent on the successful approval of the first AZ-004 NDA, successful
commercial manufacturing scale-up, and the successful completion of additional
clinical trials, regulatory submission (if required) and approval of an sNDA (if
required) in the outpatient setting for patients with schizophrenia or bipolar
disorder. Biovail will make tiered, royalty payments of 10% to 25% on net
commercial sales of AZ-004. In addition to milestone payments and product
royalties, Alexza will supply AZ-004 to BLS for all of its commercial sales, and
will receive a per-unit transfer price, based upon annual product volume.
About the Agitation Market Opportunity
Episodes of agitation afflict many people suffering from major psychiatric
disorders, including schizophrenia, which affects approximately 2.4 million
adults in the United States, and bipolar disorder, which affects approximately
5.7 million adults in the United States. More than 90% of these patients will
experience agitation in their lifetime.
Agitation generally escalates over time with patients initially feeling
uncomfortable, tense and restless. As the agitation intensifies, their behavior
appears more noticeable to others as they become threatening and potentially
violent, especially if the agitation is not treated. While patients seek
treatment at different points along this agitation continuum, those with the
most severe symptoms generally require treatment with injectable drugs in
emergency medical settings, and currently are thought to represent the agitation
market. Alexza, however, believes the therapeutic market for agitation is
broader than only this limited perspective of patients in severe crisis — many
more are in need of treatment for an agitation episode.
Alexza’s primary market research indicates that approximately 50% of treated
acute agitation episodes are treated in emergency settings. Another
approximately 35% of the treated agitation episodes suffered by schizophrenic
and bipolar patients are treated in an inpatient setting (hospital and long-term
residential settings), and approximately 15% are treated in a physician’s
office.
Alexza’s market research studies with schizophrenia patient caregivers and
bipolar patients indicate these patients currently experience an average of 11
to 12 episodes of acute agitation each year.
Agitation episodes are currently treated about 55% of the time with oral
antipsychotics and about 45% of the time with intra-muscular, or IM, injections.
Oral medications work relatively slowly, but are easy to administer, painless
and are less threatening to patients. IM injections have a faster onset of
action and a higher predictability of drug effect, but because they are invasive
and can be frightening to patients, IM injections are usually the treatment
option of last-resort. Currently, no non-invasive therapies are available that
work faster than 30 minutes to help agitated patients in need of treatment.
About AZ-004 (Staccato loxapine)
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



AZ-004 is an anti-agitation therapeutic that combines Alexza’s proprietary
Staccato system with loxapine, a drug belonging to the class of compounds known
generally as antipsychotics. Loxapine is currently available in an oral
formulation in the U.S. for the management of the manifestations of
schizophrenia. The Staccato system is a hand-held, single-dose inhaler that
delivers a drug aerosol to the deep lung that results in IV-like
pharmacokinetics and rapid systemic effects.
As an easy-to-use, patient-controlled, and highly reliable therapeutic that
provides rapid reduction in agitation, the Company believes that AZ-004 meets
the three key attributes for the treatment of acute agitation as specified in
the American Association of Emergency Psychiatrists’ Expert Consensus Guidelines
for the Treatment of Behavioral Emergencies: speed of onset, reliability of
medication delivery and patient preference.
About the Staccato System
Alexza’s proprietary Staccato system was rationally designed to optimally treat
acute and intermittent conditions. A single breath triggers vaporization and
delivers a dose of excipient-free aerosolized, highly bioavailable drug deep
into the lungs, where it is quickly absorbed into the blood stream to begin
providing therapeutic effect. The Staccato system delivers medication that is
comparable to intravenous administration but with greater ease, patient comfort
and convenience.
The core of the hand-held Staccato system is a heat package with a stainless
steel substrate, onto which a thin film of drug is coated. When the patient
draws a single normal breath through the Staccato device, the substrate surface
instantly heats to create an aerosol of optimally-sized, excipient-free
particles of drug that are drawn into the patient’s lungs. The entire Staccato
system actuation and drug delivery occur in less than one second.
The Staccato system is unique among inhalers because it uses no excipients,
requires no special breathing maneuvers and there are no controls to deal with.
The system produces a consistently high emitted dose, regardless of the
patient’s breathing pattern, and doses are pre-set. About the size of a small
cell phone, the unit fits easily in a pocket or purse.
Alexza has screened more than 400 drug compounds and more than 200 drug
compounds exhibit initial vaporization feasibility with the Staccato system.
Since the filing of its first IND in 2004, Alexza has dosed more than 2,600
patients and subjects with its Staccato technology, in 22 different clinical
trials under six different INDs for Staccato-based product candidates.
Conference Call Information
Alexza will host a conference call Wednesday morning, February 10, 2010, at 8:30
a.m. Eastern Time. A replay of the call will be available for two weeks
following the event. The conference call and replay are open to all interested
parties.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



To access the conference call via the Internet, go to www.alexza.com, under the
“Investor Relations” link. Please join the call at least 15 minutes prior to the
start of the call to ensure time for any software downloads that may be
required. Interested parties may also pre-register to avoid pre-call delays at
https://www.theconferencingservice.com/prereg/key.process?key=P9GVG9V6A.
To access the live conference call via phone, dial 888.679.8040. International
callers may access the live call by dialing 617-213-4851. The reference number
to enter the call is 92719210.
The replay of the conference call may be accessed via the Internet, at
www.alexza.com, or via phone at 888-286-8010 for domestic callers or
617-801-6888 for international callers. The reference number for the replay of
the call is 93974934.
About Biovail Corporation
Biovail Corporation is a specialty pharmaceutical company engaged in the
formulation, clinical testing, registration, manufacture and commercialization
of pharmaceutical products. Biovail is focused on the development and
commercialization of medicines that address unmet medical needs in niche
specialty central nervous system markets. For more information about Biovail,
visit the Company’s web site at www.biovail.com.
About Alexza Pharmaceuticals, Inc.
Alexza Pharmaceuticals is a pharmaceutical company focused on the research,
development and commercialization of novel, proprietary products for the acute
treatment of central nervous system conditions. Alexza’s technology, the
Staccato system, vaporizes unformulated drug to form a condensation aerosol
that, when inhaled, allows for rapid systemic drug delivery through deep lung
inhalation. The drug is quickly absorbed through the lungs into the bloodstream,
providing speed of therapeutic onset that is comparable to intravenous
administration, but with greater ease, patient comfort and convenience.
AZ-004 (Staccato loxapine) is Alexza’s lead program, which is being developed
for the rapid treatment of agitation in schizophrenic or bipolar disorder
patients. Alexza has completed and announced positive results from both of its
AZ-004 Phase 3 clinical trials, and submitted a New Drug Application submission
in December 2009.
Alexza has completed an end-of-Phase 2 meeting with the FDA for AZ-001 (Staccato
prochlorperazine) and has completed two Phase 2 studies with AZ-104 (Staccato
loxapine, low-dose). Both product candidates are being developed for the acute
treatment of migraine headache.
AZ-002 (Staccato alprazolam) has completed Phase 1 testing and one Phase 2a
proof-of-concept clinical trial. Product candidates that have completed Phase 1
testing are AZ-003 (Staccato fentanyl) for the treatment of breakthrough pain,
and AZ-007 (Staccato zaleplon) for the treatment of insomnia. More information,
including this and past press releases from Alexza, is available online at
www.alexza.com.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Safe Harbor Statement
This press release includes forward-looking statements regarding the
development, therapeutic potential and safety of AZ-004. Any statement
describing a product candidate or Alexza’s goals, expectations or beliefs is a
forward-looking statement, as defined in the Private Securities Litigation
Reform Act of 1995, and should be considered an at-risk statement. Such
statements are subject to certain risks and uncertainties, particularly those
inherent in the process of developing and commercializing drugs. Alexza’s
forward-looking statements also involve assumptions that, if they prove
incorrect, would cause its results to differ materially from those expressed or
implied by such forward-looking statements. These and other risks concerning
Alexza’s business are described in additional detail in Alexza’s Annual Report
on Form 10-K for the year ended December 31, 2008, and Alexza’s other Periodic
and Current Reports filed with the Securities and Exchange Commission, including
the risks under the headings: “We will need substantial additional capital in
the future. If additional capital is not available, we will have to delay,
reduce or cease operations.”, “Regulatory authorities may not approve our
product candidates even if they meet safety and efficacy endpoints in clinical
trials.” and “If we enter into strategic partnerships, we may be required to
relinquish important rights to and control over the development of our product
candidates or otherwise be subject to terms unfavorable to us.”. Forward-looking
statements contained in this announcement are made as of this date, and we
undertake no obligation to publicly update any forward-looking statement,
whether as a result of new information, future events or otherwise.

         
CONTACTS:
  Thomas B. King
President & CEO
650.944.7634
tking@alexza.com   August J. Moretti
Senior Vice President and CFO
650.944.7788
amoretti@alexza.com

834108 v3/HN
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 